Exhibit 10.1

 

DATED 30 March 2005

 

 

(1)                                 BALFOUR BEATTY PLC

 

(2)                                 EVOLVING SYSTEMS LIMITED (FORMERLY CALLED
TERTIO TELECOMS LIMITED)

 

 

LEASE

of

Premises on the

Fourth Floor

Block 1

Angel Square

City Road

London EC1

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

 

 

 

1.

DEFINITIONS AND INTERPRETATION

 

2.

DEMISE

 

3.

TENANT’S COVENANTS

 

3.1

Payment of rents

 

3.2

Rent Review

 

3.3

Outgoings

 

3.4

Statutory Services

 

3.5

Value Added Tax

 

3.6

Landlord’s costs on breach

 

3.7

Costs of Distress

 

3.8

Costs of consents

 

3.9

Tenant’s repair and redecoration

 

3.10

To decorate

 

3.11

Repairs after Landlord’s notice

 

3.12

Yielding up

 

3.13

Waste and alterations

 

3.14

Items used in common

 

3.15

To view

 

3.16

To inspect

 

3.17

To permit entry to repair

 

3.18

Statutory obligations

 

3.19

Planning

 

3.20

Advertisements and display of goods

 

3.21

Compliance with Landlord’s regulations

 

3.22

Compliance with fire regulations

 

3.23

To observe covenants

 

3.24

User

 

3.25

Prohibitions on use

 

3.26

Obstruction

 

3.27

Refuse disposal

 

3.28

Encroachments

 

3.29

Indemnity for the Landlord

 

3.30

Assignment and Underletting

 

3.31

Registration

 

3.32

Covenants in the Superior Lease

 

3.33

Information

 

 

--------------------------------------------------------------------------------


 

3.34

Keyholders

 

3.35

New guarantor

 

3.36

Landlord’s rights

 

3.37

2002 Act

 

4.

INSURANCE

 

4.1

Landlord to insure

 

4.2

Landlord to produce evidence of insurance

 

4.3

Destruction of the Building

 

4.4 [a05-8379_1ex10d1.htm#a4_4OptionToDetermineByTheLandlor_070930]

Option to determine by the Landlord or the Tenant
[a05-8379_1ex10d1.htm#a4_4OptionToDetermineByTheLandlor_070930]

 

4.5 [a05-8379_1ex10d1.htm#a4_5Frustration_070937]

Frustration [a05-8379_1ex10d1.htm#a4_5Frustration_070937]

 

4.6 [a05-8379_1ex10d1.htm#a4_6PaymentOfInsuranceMoniesRefus_070939]

Payment of insurance monies refused/excess
[a05-8379_1ex10d1.htm#a4_6PaymentOfInsuranceMoniesRefus_070939]

 

4.7 [a05-8379_1ex10d1.htm#a4_7BenefitOfOtherInsurances_070941]

Benefit of other insurances
[a05-8379_1ex10d1.htm#a4_7BenefitOfOtherInsurances_070941]

 

4.8 [a05-8379_1ex10d1.htm#a4_8InsuranceBecomingVoid_070944]

Insurance becoming void [a05-8379_1ex10d1.htm#a4_8InsuranceBecomingVoid_070944]

 

4.9 [a05-8379_1ex10d1.htm#a4_9RequirementsOfInsurers_070948]

Requirements of insurers
[a05-8379_1ex10d1.htm#a4_9RequirementsOfInsurers_070948]

 

4.10 [a05-8379_1ex10d1.htm#a4_10NoticeByTenant_070950]

Notice by Tenant [a05-8379_1ex10d1.htm#a4_10NoticeByTenant_070950]

 

4.11 [a05-8379_1ex10d1.htm#a4_11CesserOfRent_070953]

Cesser of rent [a05-8379_1ex10d1.htm#a4_11CesserOfRent_070953]

 

5. [a05-8379_1ex10d1.htm#a5_LandlordsCovenants_070958]

LANDLORD’S COVENANTS [a05-8379_1ex10d1.htm#a5_LandlordsCovenants_070958]

 

5.1 [a05-8379_1ex10d1.htm#a5_1QuietEnjoyment_070959]

Quiet enjoyment [a05-8379_1ex10d1.htm#a5_1QuietEnjoyment_070959]

 

5.2 [a05-8379_1ex10d1.htm#a5_2Services_071001]

Services [a05-8379_1ex10d1.htm#a5_2Services_071001]

 

5.3 [a05-8379_1ex10d1.htm#a5_3SuperiorLease_071004]

Superior lease [a05-8379_1ex10d1.htm#a5_3SuperiorLease_071004]

 

6. [a05-8379_1ex10d1.htm#a6_ProvisosAndAgreements_071007]

PROVISOS AND AGREEMENTS [a05-8379_1ex10d1.htm#a6_ProvisosAndAgreements_071007]

 

6.1 [a05-8379_1ex10d1.htm#a6_1Reentry_071009]

Re-entry [a05-8379_1ex10d1.htm#a6_1Reentry_071009]

 

6.2 [a05-8379_1ex10d1.htm#a6_2ExclusionOfLandlordsLiability_071020]

Exclusion of Landlord’s liability
[a05-8379_1ex10d1.htm#a6_2ExclusionOfLandlordsLiability_071020]

 

6.3 [a05-8379_1ex10d1.htm#a6_3LandlordNotResponsibleForGood_071022]

Landlord not responsible for goods
[a05-8379_1ex10d1.htm#a6_3LandlordNotResponsibleForGood_071022]

 

6.4 [a05-8379_1ex10d1.htm#a6_4Disputes_071024]

Disputes [a05-8379_1ex10d1.htm#a6_4Disputes_071024]

 

6.5 [a05-8379_1ex10d1.htm#a6_5Notices_071026]

Notices [a05-8379_1ex10d1.htm#a6_5Notices_071026]

 

6.6 [a05-8379_1ex10d1.htm#a6_6ValueAddedTax_071033]

Value Added Tax [a05-8379_1ex10d1.htm#a6_6ValueAddedTax_071033]

 

6.7 [a05-8379_1ex10d1.htm#a6_7ExclusionOfStatutoryCompensat_071035]

Exclusion of statutory compensation
[a05-8379_1ex10d1.htm#a6_7ExclusionOfStatutoryCompensat_071035]

 

6.8 [a05-8379_1ex10d1.htm#a6_8NoRightsOfLightEtc_071040]

No rights of light etc [a05-8379_1ex10d1.htm#a6_8NoRightsOfLightEtc_071040]

 

6.9 [a05-8379_1ex10d1.htm#a6_9LandlordFreeToDevelop_071043]

Landlord free to develop [a05-8379_1ex10d1.htm#a6_9LandlordFreeToDevelop_071043]

 

6.10 [a05-8379_1ex10d1.htm#a6_10LandlordFreeToBuildIntoStruc_071049]

Landlord free to build into Structure
[a05-8379_1ex10d1.htm#a6_10LandlordFreeToBuildIntoStruc_071049]

 

6.11 [a05-8379_1ex10d1.htm#a6_11ExclusionOfUseWarranty_071051]

Exclusion of use warranty
[a05-8379_1ex10d1.htm#a6_11ExclusionOfUseWarranty_071051]

 

6.12 [a05-8379_1ex10d1.htm#a6_12EntireUnderstanding_071052]

Entire understanding [a05-8379_1ex10d1.htm#a6_12EntireUnderstanding_071052]

 

6.13 [a05-8379_1ex10d1.htm#a6_13Representations_071053]

Representations [a05-8379_1ex10d1.htm#a6_13Representations_071053]

 

6.14 [a05-8379_1ex10d1.htm#a6_14LicencesEtcUnderHand_071056]

Licences etc under hand [a05-8379_1ex10d1.htm#a6_14LicencesEtcUnderHand_071056]

 

6.15 [a05-8379_1ex10d1.htm#a6_15TenantsProperty_071059]

Tenant’s property [a05-8379_1ex10d1.htm#a6_15TenantsProperty_071059]

 

6.16 [a05-8379_1ex10d1.htm#a6_16EnforcementOfLandlordsCovena_071103]

Enforcement of Landlord’s covenants
[a05-8379_1ex10d1.htm#a6_16EnforcementOfLandlordsCovena_071103]

 

6.17 [a05-8379_1ex10d1.htm#a6_17EntryForDistress_071105]

Entry for Distress [a05-8379_1ex10d1.htm#a6_17EntryForDistress_071105]

 

6.18 [a05-8379_1ex10d1.htm#a6_18AcceptanceOfRentNoWaiver_071107]

Acceptance of rent no waiver
[a05-8379_1ex10d1.htm#a6_18AcceptanceOfRentNoWaiver_071107]

 

 

--------------------------------------------------------------------------------


 

6.19 [a05-8379_1ex10d1.htm#a6_19InterferenceWithEasements_071110]

Interference with easements
[a05-8379_1ex10d1.htm#a6_19InterferenceWithEasements_071110]

 

6.20 [a05-8379_1ex10d1.htm#a6_20RightsEasementsEtc_071143]

Rights easements etc [a05-8379_1ex10d1.htm#a6_20RightsEasementsEtc_071143]

 

6.21 [a05-8379_1ex10d1.htm#a6_21Jurisdiction_071145]

Jurisdiction [a05-8379_1ex10d1.htm#a6_21Jurisdiction_071145]

 

6.22 [a05-8379_1ex10d1.htm#a6_22CovenantsRelatingToAdjoining_071148]

Covenants relating to Adjoining or Neighbouring Premises
[a05-8379_1ex10d1.htm#a6_22CovenantsRelatingToAdjoining_071148]

 

6.23 [a05-8379_1ex10d1.htm#a6_23EffectOfWaiver_071149]

Effect of waiver [a05-8379_1ex10d1.htm#a6_23EffectOfWaiver_071149]

 

6.24 [a05-8379_1ex10d1.htm#a6_24PerpetuityPeriod_071151]

Perpetuity period [a05-8379_1ex10d1.htm#a6_24PerpetuityPeriod_071151]

 

7. [a05-8379_1ex10d1.htm#a7_GuarantorsCovenants_071156]

GUARANTOR’S COVENANTS [a05-8379_1ex10d1.htm#a7_GuarantorsCovenants_071156]

 

7.1 [a05-8379_1ex10d1.htm#a7_1ToPayObserveAndPerform_071158]

To pay observe and perform
[a05-8379_1ex10d1.htm#a7_1ToPayObserveAndPerform_071158]

 

7.2 [a05-8379_1ex10d1.htm#a7_2ToTakeLeaseFollowingDisclaime_071206]

To take lease following disclaimer
[a05-8379_1ex10d1.htm#a7_2ToTakeLeaseFollowingDisclaime_071206]

 

7.3 [a05-8379_1ex10d1.htm#a7_3ToMakePaymentsFollowingDiscla_071209]

To make payments following disclaimer
[a05-8379_1ex10d1.htm#a7_3ToMakePaymentsFollowingDiscla_071209]

 

7.4 [a05-8379_1ex10d1.htm#a7_4TenantsCovenants_071212]

Tenant’s Covenants [a05-8379_1ex10d1.htm#a7_4TenantsCovenants_071212]

 

7.5 [a05-8379_1ex10d1.htm#a7_5Aga_071216]

AGA [a05-8379_1ex10d1.htm#a7_5Aga_071216]

 

8. [a05-8379_1ex10d1.htm#a8_Determination_071223]

DETERMINATION [a05-8379_1ex10d1.htm#a8_Determination_071223]

 

9. [a05-8379_1ex10d1.htm#a9_LandlordAndTenantAct1954_071227]

LANDLORD AND TENANT ACT 1954
[a05-8379_1ex10d1.htm#a9_LandlordAndTenantAct1954_071227]

 

10. [a05-8379_1ex10d1.htm#a10_ContractsrightsOfThirdParties_071232]

CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
[a05-8379_1ex10d1.htm#a10_ContractsrightsOfThirdParties_071232]

 

 

SCHEDULE 1  -  TENANT’S RIGHTS
[a05-8379_1ex10d1.htm#Schedule1TenantsRights_071344]

 

SCHEDULE 2  -  EXCEPTIONS AND RESERVATIONS TO THE LANDLORD
[a05-8379_1ex10d1.htm#Schedule2ExceptionsAndReservation_071357]

 

SCHEDULE 3  -  DESCRIPTION OF DOCUMENTS CONTAINING MATTERS SUBJECT
TO WHICH THE DEMISE IS MADE
[a05-8379_1ex10d1.htm#Schedule3DescriptionOfDocumentsCo_071518]

 

SCHEDULE 4  -  PROVISIONS RELATING TO THE SERVICE CHARGE
[a05-8379_1ex10d1.htm#Schedule4ProvisionsRelatingToTheS_071542]

 

PART 1  -  THE ESTATE CHARGE [a05-8379_1ex10d1.htm#Part1TheEstateCharge_071553]

 

PART 2  -  THE BLOCK CHARGE [a05-8379_1ex10d1.htm#Part2TheBlockCharge_071607]

 

PART 3  -  CAR PARKING CHARGE
[a05-8379_1ex10d1.htm#Part3CarParkingCharge_071615]

 

PART 4  -  SERVICE CHARGE [a05-8379_1ex10d1.htm#Part4ServiceCharge_071626]

 

SCHEDULE 5  -  THE SUPERIOR LEASE
[a05-8379_1ex10d1.htm#Schedule5TheSuperiorLease_071635]

 

 

--------------------------------------------------------------------------------


 

THIS LEASE is made 30 March 2005

 

BETWEEN

 

(1)                                                             BALFOUR BEATTY
PLC a company incorporated in England under number 395826 whose registered
office is at 130 Wilton Road London SW1V 1LQ (“the Landlord” which expression
where appropriate includes any estate owner for the time being of the immediate
reversion to this lease)

 

(2)                                                             EVOLVING SYSTEMS
LIMITED (FORMERLY CALLED TERTIO TELECOMS LIMITED) a company incorporated in
England under number 02325854 whose registered office is at 1 Angel Square
Torrens Street London EC1V 1PL (“the Tenant” which expression where appropriate
includes any person deriving title through or under the Tenant)

 


1.                                                                  DEFINITIONS
AND INTERPRETATION


 

The Landlord and the Tenant agree that this lease shall be subject to the
following:

 

1.1                                                             In this lease
all words shown in inverted commas in clause 1.2 are to be defined terms for the
purposes of this lease and any reference in this lease to a clause paragraph or
a schedule means a reference to a clause paragraph or schedule of this lease

 

1.2                                                           Definitions

 

“Adjoining or Neighbouring Premises”

 

the Estate the Car Park the Building the buildings known as Blocks 2 and 3 Angel
Square and all other property adjoining or neighbouring the Building in which
the Landlord or a company in the same group as the Landlord or any person
holding on trust for the Landlord has a freehold or leasehold interest

 

 

 

“Block Charge”

 

17.3% (or such other percentage as the Landlord shall from time to time
reasonably determine) of the expenses incurred in each Service Charge Year in
connection with the provision of the Services set out in part 2 of schedule 4
hereto

 

 

 

“Building”

 

the premises known as Block 1 Angel Square the location of which is shown for
identification purposes only on the Lease Plan numbered 1 and each and every
part thereof together with the appurtenances thereto belonging together with all
additions alterations and improvements thereto which may be carried out during
the Term or reinstatements thereof or building(s) substituted therefor and shall
also include all landlord’s fixtures and fittings from time to time in and about
the same but for the avoidance of doubt excluding the Car Park

 

 

 

“Car Park”

 

the area shown for identification purposes edged green on the Lease Plans
numbered 2 and 3 from and including at basement level the surface finishes to
the basement slab up to but not including the basement slab or the underside of
the slab at Lower Ground Floor Level

 

--------------------------------------------------------------------------------


 

“Car Parking Charge”

 

8% (or such other percentage as the Landlord shall from time to time reasonably
determine on the basis of the number of the car parking spaces which the Tenant
is entitled to occupy bears to the total number of car parking spaces within the
car park) of the expenses incurred in each Service Charge Year in connection
with the provision of the Services set out in part 3 of schedule 4 hereto

 

 

 

“Common Accessways”

 

the accessways courtyards and footpaths shown hatched brown on the Lease Plans

 

 

 

“Common Parts”

 

any entrances entrance halls lifts (including lift shafts) stairs passage ways
landings lavatory accommodation cleaners’ cupboards boiler rooms and other parts
of the Building available or intended to be available either for use in common
by or for the provision of services to two or more of the Landlord’s tenants of
the Building or their premises

 

 

 

“Conduits”

 

all pipes wires drains cables ducts and mains and other conducting media of any
kind

 

 

 

“Demised Premises”

 

ALL THOSE premises situate on level four of the Building shown edged red on
Lease Plan numbered 5 together with:

 

 

 

 

 

(a)          the internal faces of the walls and columns which enclose the said
premises including the plaster paint paper and other decorative finishes thereof

 

 

 

 

 

(b)         the entirety of all walls and columns within the said premises
(other than those which are structural or load bearing) and one half of the
thickness of any non structural walls dividing the said premises from other
parts of the Building and the internal faces of all structural or load bearing
walls and columns within the said premises including the plaster paint paper and
other decorative finishes thereof

 

 

 

 

 

(c)          the screed and finish of the floors within the said premises and
all carpets therein

 

 

 

 

 

(d)         the internal faces of the ceilings of the said premises including
the plaster paint paper and other decorative finishes thereof and all suspended
ceilings and light fittings therein

 

 

 

 

 

(e)          all doors door furniture door frames and glass in such doors of or
within the said premises

 

 

 

 

 

(f)            all sanitary and hot and cold water apparatus and the radiators
within the said premises

 

2

--------------------------------------------------------------------------------


 

 

 

(g)         all Conduits in or upon over or under and exclusively serving the
said premises save those of statutory undertakers

 

 

 

 

 

(h)         all landlord’s fixtures and fittings (including any air-conditioning
units machinery and apparatus and any fire detection fire alarm fire precaution
and sprinkler systems) which may at any time be in or upon the said premises

 

 

 

 

 

but excluding the Structure and all window frames window furniture and sash
cords (if any) and all glass in the windows within the said premises

 

 

 

“Estate”

 

the development known as Angel Square City Road London EC1 of which the Demised
Premises form part and shown for the purpose of identification only edged orange
on the Lease Plans but excluding the Building and the buildings known as Blocks
2 and 3

 

 

 

“Estate Charge”

 

6.43% (or such other percentage as the Landlord shall from time to time
reasonably determine) of the expenses incurred in each Service Charge Year in
connection with the provision of the Services set out in part 1 of schedule 4
hereto

 

 

 

“Higher Rate Interest”

 

where specified in this lease as applying to any sum interest upon such sum
calculated on a daily basis at the rate of four per centum per annum above the
Base Rate from time to time of Barclays Bank PLC (or such other equivalent rate
as the Landlord may notify to the Tenant in writing) from the date on which such
sum falls due until the date on which such sum is paid and whether before or
after judgment

 

 

 

“Insurance Rent”

 

a due proportion (to be properly determined by the Landlord as being
attributable to the Demised Premises) of all sums (including any insurance
valuation fees) which the Landlord may from time to time pay for insuring and
keeping insured the Building against loss or damage by the Insured Risks and the
other matters referred to in clause 4 of this lease such rent to be paid within
ten days of written demand therefor

 

 

 

“Insured Risks”

 

fire storm tempest flood earthquake aircraft and other aerial devices and
articles dropped therefrom riot and civil commotion and malicious damage
bursting or overflowing of water tanks apparatus or pipes and impact and such
other risks as the Landlord or any superior landlord may in its absolute
discretion from time to time determine (but does not include terrorist
activities unless actually insured against by the Landlord) subject to such
exclusions excesses and limitations as may be imposed by the insurers

 

 

 

“Lease Plans”

 

the plans annexed hereto

 

3

--------------------------------------------------------------------------------


 

“Lower Rate Interest”

 

where specified in this lease as applying to any sum interest upon such sum
calculated on a daily basis at the Base Rate from time to time of Barclays Bank
PLC (or such other equivalent rate as the Landlord may notify to the Tenant in
writing) whether before or after judgment

 

 

 

“Permitted Part”

 

any part of the Demised Premises which is capable (having regard to its location
and extent and to the rights intended to be appurtenant thereto) of providing
self-contained accommodation and which the Landlord has first approved in
writing (such approval not to be unreasonably withheld or delayed)

 

 

 

“Planning Acts”

 

the Town and Country Planning Act 1990 and any other statutes relating to town
and country planning in force from time to time

 

 

 

“Service Charge”

 

the total of the Block Charge and the Estate Charge and the Car Parking Charge
as hereinafter defined

 

 

 

“Service Charge Year”

 

every year of the Term ending on 24 December or such other date as the Landlord
may notify to the Tenant in writing

 

 

 

“Services”

 

the services set out in parts 1 2 and 3 of schedule 4 to this lease

 

 

 

“Structure”

 

the exterior and the structure of the Building including its foundations roof
(including roof structure and coverings) external walls and internal
load-bearing walls and its main columns beams timbers slabs or frame and all
window frames furniture and sash cords (if any) and all glass in the windows

 

 

 

“Superior Lease”

 

the lease and all other supplemental deeds and documents brief particulars of
which are set out in schedule 5

 

 

 

“Term”

 

a term of years from and including 30 March 2005 and expiring on 24 March 2015
subject to the right of earlier determination set out in this lease

 

 

 

“Value Added Tax”

 

value added tax and any other tax of a like nature

 

 

 

“1927 Act”

 

the Landlord and Tenant Act 1927 and all statutes regulations and orders
included by virtue of clause 1.3.13

 

 

 

“1954 Act”

 

the Landlord and Tenant Act 1954 and all statutes regulations and orders
included by virtue of clause 1.3.13

 

 

 

“1995 Act”

 

the Landlord and Tenant (Covenants) Act 1995 and all statutes regulations and
orders included by virtue of clause 1.3.13

 

4

--------------------------------------------------------------------------------


 

“2002 Act”

 

the Land Registration Act 2002

 

 

 

“2003 Rules”

 

the Land Registration Rules 2003 or any statutory modification or replacement
thereof

 

1.3                                                       Interpretation

 


1.3.1                                                UNLESS OTHERWISE SPECIFIED
ANY REFERENCE IN THIS LEASE TO ANY STATUTE BY-LAW DIRECTIVE ORDER OR OTHER
LEGISLATION IS TO BE DEEMED TO INCLUDE REFERENCE TO ANY AMENDMENT OR
RE-ENACTMENT OF THE SAME


 


1.3.2                                                THE INDEX AND CLAUSE
HEADINGS IN THIS LEASE ARE FOR EASE OF REFERENCE ONLY AND HAVE NO OTHER
SIGNIFICANCE


 


1.3.3                                                ANY REFERENCE IN THIS LEASE
TO THE END OR EXPIRATION OF THE TERM SHALL MEAN THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE FOR WHATEVER REASON AND REFERENCES TO ‘THE LAST YEAR
OF THE TERM’ INCLUDE THE LAST YEAR OF THE TERM IF THE TERM SHALL DETERMINE
OTHERWISE THAN BY EFFLUXION OF TIME


 


1.3.4                                                EXCEPT IN CONNECTION WITH
THE REVIEW OF RENT WHERE PROVISION IS MADE IN THIS LEASE FOR ARBITRATION IN
RESPECT OF ANY DISPUTE BETWEEN THE TENANT AND ANY OTHER PERSON AS TO THEIR
RESPECTIVE RIGHTS OR OBLIGATIONS IN CONNECTION WITH ANY MATTER RELATING TO THIS
LEASE SUCH MATTER SHALL BE REFERRED (IF THE PARTIES ARE UNABLE TO AGREE WITHIN
TWO MONTHS OF THE DISPUTE ARISING) TO A SINGLE ARBITRATOR (IF THE PARTIES ARE
ABLE TO AGREE ON ONE) OR (IF THEY ARE NOT ABLE SO TO AGREE) TO TWO ARBITRATORS
ONE TO BE APPOINTED BY EACH PARTY OR THEIR UMPIRE IN ACCORDANCE WITH THE
PROVISIONS OF THE ARBITRATION ACT 1996


 


1.3.5                                                THERE SHALL BE IMPLIED IN
EVERY TENANT’S OBLIGATION IN THIS LEASE A COVENANT BY THE TENANT (AS FAR AS IT
IS ABLE) TO PREVENT ANY PERSON UNDER ITS CONTROL FROM BREAKING SUCH OBLIGATION


 


1.3.6                                                UNLESS OTHERWISE PROVIDED
ANY CONSENT OR APPROVAL REQUIRED FROM THE LANDLORD UNDER THIS LEASE SHALL BE
GIVEN AT THE LANDLORD’S ABSOLUTE DISCRETION AND SUBJECT TO ANY CONDITIONS IT MAY
CHOOSE TO IMPOSE


 


1.3.7                                                ALL THE COVENANTS CONTAINED
IN CLAUSE 3 ARE COVENANTS MADE BY THE TENANT UNLESS OTHERWISE SPECIFIED


 


1.3.8                                                WORDS IMPORTING ONE GENDER
INCLUDE ALL OTHER GENDERS AND WORDS IMPORTING THE SINGULAR INCLUDE THE PLURAL
AND VICE VERSA


 


1.3.9                                                THE EXPRESSION ‘GUARANTOR’
INCLUDES NOT ONLY THE THIRD PARTY TO THIS LEASE (IF ANY) BUT ALSO ANY PERSON WHO
ENTERS INTO COVENANTS WITH THE LANDLORD PURSUANT TO CLAUSES 3.30.8 AND/OR 3.35


 


1.3.10                                          WHERE THE LANDLORD THE TENANT OR
THE GUARANTOR FOR THE TIME BEING ARE TWO OR MORE PERSONS OBLIGATIONS EXPRESSED
OR IMPLIED TO BE MADE BY OR WITH SUCH PARTY ARE DEEMED TO BE MADE BY OR WITH
SUCH PERSONS JOINTLY AND SEVERALLY AND REFERENCES HEREIN TO THE LANDLORD THE
TENANT OR THE GUARANTOR SHALL INCLUDE REFERENCE TO ANY ONE OF SUCH PERSONS


 


1.3.11                                          REFERENCES TO ANY RIGHT OF THE
LANDLORD TO HAVE ACCESS TO THE DEMISED PREMISES SHALL BE CONSTRUED AS EXTENDING
TO ANY SUPERIOR LANDLORD AND ANY MORTGAGEE OF THE DEMISED PREMISES AND TO ALL
PERSONS AUTHORISED BY THE LANDLORD AND ANY SUPERIOR LANDLORD OR MORTGAGEE
(INCLUDING AGENTS PROFESSIONAL ADVISERS CONTRACTORS WORKMEN AND OTHERS) AND THE
EXPRESSIONS “SUPERIOR LANDLORD” AND “SUPERIOR LANDLORDS” MEAN

 

5

--------------------------------------------------------------------------------


 


ANY PERSON OR PERSONS NOW OR HEREAFTER HAVING A TITLE TO THE DEMISED PREMISES IN
REVERSION MEDIATELY OR IMMEDIATELY EXPECTANT UPON THE TERMINATION OF THE
LANDLORD’S TITLE


 


1.3.12                                          ANY PROVISIONS IN THIS LEASE
REFERRING TO THE CONSENT OR APPROVAL OF THE LANDLORD SHALL BE CONSTRUED AS ALSO
REQUIRING THE CONSENT OR APPROVAL OF ANY MORTGAGEE OF THE DEMISED PREMISES AND
ANY SUPERIOR LANDLORD WHERE SUCH CONSENT SHALL BE REQUIRED BUT NOTHING IN THIS
LEASE SHALL BE CONSTRUED AS IMPLYING THAT ANY OBLIGATION IS IMPOSED UPON ANY
MORTGAGEE OR ANY SUPERIOR LANDLORD NOT UNREASONABLY TO REFUSE ANY SUCH CONSENT
OR APPROVAL


 


1.3.13                                          ANY REFERENCES TO A SPECIFIC
STATUTE INCLUDE ANY STATUTORY EXTENSION OR MODIFICATION AMENDMENT OR
RE-ENACTMENT OF SUCH STATUTE (EXCEPT THE TOWN AND COUNTRY PLANNING (USE CLASSES)
ORDER 1987) AND ANY REGULATIONS OR ORDERS MADE UNDER SUCH STATUTE (INCLUDING THE
SAID ORDER) AND ANY GENERAL REFERENCE TO ‘STATUTE’ OR ‘STATUTES’ OR ‘ACT OF
PARLIAMENT’ OR ‘ACTS OF PARLIAMENT’ INCLUDES ANY REGULATIONS OR ORDERS MADE
UNDER SUCH STATUTE OR STATUTES


 


2.                                                              DEMISE


 

IN consideration of the rents and other obligations on the Tenant’s part
contained in this lease the Landlord demises the Demised Premises to the Tenant
TOGETHER WITH the rights specified in schedule 1 and EXCEPTING AND RESERVING to
the Landlord (including its successors in title) and all persons authorised by
the Landlord and/or who have or to whom the Landlord may grant the same or
similar rights the rights specified in schedule 2 TO HOLD the Demised Premises
for a term of years commencing on 30 March 2005 and expiring (subject to the
earlier determination as hereinafter provided) on 24 March 2015 (“the
Contractual Term”) SUBJECT to the matters contained or referred to in the
documents specified in schedule 3 YIELDING AND PAYING for the Demised Premises
for the period beginning on the commencement of the Term to 29 March 2006  the
rent of a peppercorn if demanded and thereafter during the Term (and by way of
bankers standing order if so required by the Landlord) the principle yearly rent
of ONE HUNDRED AND SIXTY THOUSAND THREE HUNDRED POUNDS (£160,300) or such other
amount as shall become payable under the provisions of clause 3.2 such yearly
rent to be paid by equal quarterly payments in advance on the four usual quarter
days in every year during the Term the first such payment (or due proportion)
being payable on 30 March 2006  in respect of the period from 30 March 2006  to
the quarter day next following AND ALSO PAYING as further rent during the Term
and so in proportion for any fraction of a year to the Landlord the Insurance
Rent the Service Charge and any other sums payable pursuant to the terms of this
lease AND in the event of any of the above rents being in arrear ten days after
they have become due the Tenant shall pay Higher Rate Interest on the amount
outstanding from the relevant due date until the actual date of payment

 


3.                                                              TENANT’S
COVENANTS


 

The Tenant COVENANTS with the Landlord as follows:

 

PAYMENTS

 

3.1                                                       Payment of rents

 

During the continuance of the Term to pay the rents reserved by this lease as
and when stipulated without any deduction or set-off save as may be required by
statute

 

6

--------------------------------------------------------------------------------


 

3.2                                                       Rent Review

 


3.2.1                                                IN THIS CLAUSE 3.2 THE
FOLLOWING EXPRESSIONS SHALL HAVE THE MEANINGS ASSIGNED TO THEM HEREUNDER:


 

“rent review date” means 30 March 2010

 

“open market rent” means the yearly rent (being the rent payable following the
expiry of any period at the beginning of the term which might reasonably be
negotiated in the open market for the purpose or purposes of the fitting out of
the Demised Premises by the willing tenant during which no rent or a
concessionary or discounted rent is payable) at which the Demised Premises might
reasonably be expected to be let with vacant possession on the rent review date
in the open market (without the willing landlord taking a premium or any other
consideration for the grant thereof) by a willing landlord to a willing tenant
for a term of ten years commencing on the rent review date and otherwise upon
the terms and conditions (save as to the amount of rent payable but including
these provisions for the review of rent) contained in this lease and on the
assumptions (if not facts) that:

 

3.2.1.1                                       THE DEMISED PREMISES ARE SUITABLE
AND FIT FOR IMMEDIATE OCCUPATION AND USE AND ARE READY FOR AND FITTED OUT AND
EQUIPPED FOR IMMEDIATE OCCUPATION AND USE AND BENEFICIAL TRADING FOR THE PURPOSE
OR PURPOSES REQUIRED BY THE WILLING TENANT

 

3.2.1.2                                       NO WORK HAS BEEN CARRIED OUT TO
THE DEMISED PREMISES BY OR ON BEHALF OF THE TENANT OR ANY UNDERTENANT DURING THE
TERM WHICH HAS DIMINISHED THE RENTAL VALUE OF THE DEMISED PREMISES

 

3.2.1.3                                       IF THE DEMISED PREMISES OR THE
BUILDING OR THE ESTATE OR THE ADJOINING OR NEIGHBOURING PREMISES OR ANY PART OR
PARTS THEREOF HAVE BEEN DESTROYED OR DAMAGED THEY HAVE BEEN FULLY REBUILT AND
REINSTATED

 

3.2.1.4                                       ALL THE COVENANTS ON THE PART OF
THE LANDLORD (BUT NOT IN RELATION TO ANY SUBSISTING AND MATERIAL BREACHES OF ANY
OF ITS COVENANTS) AND THE TENANT CONTAINED IN THIS LEASE HAVE BEEN FULLY
PERFORMED AND OBSERVED

 

3.2.1.5                                       ALL VALUE ADDED TAX PAYABLE BY THE
TENANT UNDER THE PROVISIONS OF THIS LEASE IS RECOVERABLE BY THE TENANT IN FULL
AND WOULD BE RECOVERABLE BY ANY/EVERY PROSPECTIVE WILLING TENANT

 

3.2.1.6                                       THAT NO REDUCTION IS OR OUGHT TO
BE MADE TO TAKE ACCOUNT OF ANY RENT FREE PERIOD OR PERIOD OF RENTAL CONCESSION
OR DISCOUNT WHICH ON A NEW LETTING WITH VACANT POSSESSION MIGHT BE GRANTED TO
THE INCOMING TENANT IT BEING ASSUMED THAT ANY SUCH PERIOD HAS BEEN GIVEN TO THE
WILLING TENANT AND HAS EXPIRED AND/OR ANY SUCH DISCOUNT HAS BEEN GIVEN TO THE
WILLING TENANT

 

THERE being disregarded:

 

3.2.1.7                                       ANY EFFECT ON RENT OF THE FACT
THAT THE TENANT OR ANY UNDERTENANT HAS BEEN IN OCCUPATION OF THE DEMISED
PREMISES

 

3.2.1.8                                       ANY GOODWILL ATTACHED TO THE
DEMISED PREMISES BY REASON OF THE CARRYING ON OF THE BUSINESS OF THE TENANT OR
ANY UNDERTENANT

 

7

--------------------------------------------------------------------------------


 

3.2.1.9                                       ANY INCREASE IN THE RENTAL VALUE
OF THE DEMISED PREMISES ATTRIBUTABLE TO THE EXISTENCE AT THE RENT REVIEW DATE OF
ANY IMPROVEMENT (SHOWN TO BE SUCH BY THE TENANT) TO THE DEMISED PREMISES AND
WHICH IS:

 

3.2.1.9.1                              COMPLETED NOT MORE THAN 21 YEARS BEFORE
THE RENT REVIEW DATE REGARDLESS OF WHETHER CARRIED OUT PURSUANT TO THE TERMS OF
THIS LEASE OR DURING THE TERM OF ANY PREVIOUS LEASE AND

 

3.2.1.9.2                              CARRIED OUT WITH THE CONSENT (WHERE
REQUIRED) OF THE LANDLORD BY THE TENANT OR ANY UNDERTENANT

 

3.2.1.10                                 THE EFFECT ON RENT OF THE WORKS
AUTHORISED BY A LICENCE TO UNDERLET AND TO ALTER DATED 9 JUNE 1995 AND MADE
BETWEEN (1) MESONGAGE LIMITED (2) BICC DEVELOPMENTS LIMITED (3) BICC PLC AND (4)
TERTIO LIMITED SHALL BE DISREGARDED AT THE RENT REVIEW DATE

 


3.2.2                                                ANY INABILITY OF THE TENANT
OR ANY/EVERY PROSPECTIVE WILLING TENANT TO RECOVER VALUE ADDED TAX


 


3.2.3                                                FROM AND AFTER THE RENT
REVIEW DATE THE YEARLY RENT PAYABLE HEREUNDER SHALL BE WHICHEVER IS THE HIGHER
OF:


 

3.2.3.1                                       THE YEARLY RENT RESERVED HEREUNDER
IMMEDIATELY BEFORE THE RENT REVIEW DATE AND

 

3.2.3.2                                       THE OPEN MARKET RENT

 


3.2.4                                                IF THE LANDLORD AND THE
TENANT HAVE NOT AGREED THE OPEN MARKET RENT BY A DATE ONE MONTH PRIOR TO THE
RENT REVIEW DATE THE OPEN MARKET RENT MAY AT THE OPTION OF EITHER THE LANDLORD
OR THE TENANT BE DETERMINED BY A CHARTERED SURVEYOR OF NOT LESS THAN TEN YEARS’
STANDING BEING EXPERIENCED IN THE VALUATION AND LEASING OF PROPERTY SIMILAR TO
THE DEMISED PREMISES IN THE LOCATION OF THE DEMISED PREMISES (“THE APPOINTED
SURVEYOR”) TO BE AGREED UPON IN WRITING BY THE LANDLORD AND THE TENANT OR IN
DEFAULT OF SUCH AGREEMENT BY THE RENT REVIEW DATE TO BE NOMINATED BY THE
PRESIDENT FOR THE TIME BEING OF THE ROYAL INSTITUTION OF CHARTERED SURVEYORS (OR
HIS DULY APPOINTED DEPUTY OR ANY PERSON AUTHORISED BY THE PRESIDENT TO MAKE
APPOINTMENTS ON HIS BEHALF) UPON THE APPLICATION OF EITHER THE LANDLORD OR THE
TENANT


 


3.2.5                                                THE APPOINTED SURVEYOR
SHALL AT THE SOLE AND ABSOLUTE DISCRETION OF THE LANDLORD ACT EITHER AS AN
INDEPENDENT EXPERT OR AS AN ARBITRATOR AND HIS AWARD OR DETERMINATION OF THE
OPEN MARKET RENT BY THE APPOINTED SURVEYOR SHALL BE FINAL AND BINDING ON THE
LANDLORD AND THE TENANT (AND WITHOUT RECOURSE TO THE PROVISIONS FOR ARBITRATION
CONTAINED IN THIS LEASE) AND THE FEES OF THE APPOINTED SURVEYOR SHALL BE BORNE
AS HE DIRECTS OR FAILING DIRECTION BY THE LANDLORD AND THE TENANT IN EQUAL
SHARES AND PAID WITHOUT UNDUE DELAY AND IF ONE PARTY PAYS THEM ALL THAT PARTY
SHALL BE ENTITLED TO RECOVER SUCH PROPORTION OF THEM (IF ANY) AS THE OTHER PARTY
IS TO PAY AS HEREIN PROVIDED


 


3.2.6                                                IF THE APPOINTED SURVEYOR
IS TO ACT AS AN EXPERT:


 

3.2.6.1                                       HE SHALL INVITE THE LANDLORD AND
THE TENANT TO SUBMIT TO HIM WITHIN SUCH TIME LIMITS (NOT BEING LESS THAN FIFTEEN
WORKING DAYS) AS HE SHALL CONSIDER APPROPRIATE A VALUATION ACCOMPANIED IF
DESIRED BY A STATEMENT OF REASONS AND SUCH REPRESENTATIONS AND CROSS
REPRESENTATIONS AS TO THE AMOUNT OF THE OPEN MARKET RENT WITH SUCH SUPPORTING
EVIDENCE AS THEY MAY RESPECTIVELY WISH

 

8

--------------------------------------------------------------------------------


 

3.2.6.2                                       HE SHALL IF REQUIRED BY THE
LANDLORD OR TENANT GIVE WRITTEN REASONS FOR HIS DETERMINATION AND

 

3.2.6.3                                       IF THE APPOINTED SURVEYOR DOES NOT
GIVE WRITTEN NOTICE OF HIS DETERMINATION WITHIN TWO MONTHS OF HIS APPOINTMENT OR
IF HE SHALL DIE OR BECOME UNWILLING TO ACT OR INCAPABLE OF ACTING OR IF FOR ANY
OTHER REASON HE IS UNABLE TO ACT THEN EITHER THE LANDLORD OR THE TENANT MAY
REQUEST THE SAID PRESIDENT TO DISCHARGE THE APPOINTED SURVEYOR AND APPOINT
ANOTHER SURVEYOR IN HIS PLACE WHICH PROCEDURE MAY BE REPEATED AS MANY TIMES AS
NECESSARY

 


3.2.7                                                IF THE APPOINTED SURVEYOR
IS TO ACT AS AN ARBITRATOR THE ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH
THE ARBITRATION ACT 1996 EXCEPT THAT IF ANY APPOINTED SURVEYOR SHALL DIE OR
DECLINE TO ACT OR BECOME INCAPABLE OF ACTING THE PRESIDENT MAY ON THE
APPLICATION OF EITHER PARTY DISCHARGE THE APPOINTED SURVEYOR AND APPOINT ANOTHER
IN HIS PLACE


 


3.2.8                                                IF ON THE RENT REVIEW DATE
THE OPEN MARKET RENT SHALL NOT HAVE BEEN AGREED OR DETERMINED AS SET OUT ABOVE
THE YEARLY RENT RESERVED UNDER THIS LEASE IMMEDIATELY BEFORE THE RENT REVIEW
DATE SHALL CONTINUE TO BE PAYABLE UNTIL AGREEMENT IS REACHED OR THE
DETERMINATION OF THE OPEN MARKET RENT BY THE APPOINTED SURVEYOR IS MADE AND THE
DEMAND PAYMENT AND/OR ACCEPTANCE THEREOF SHALL NOT BE OR BE CONSTRUED TO BE A
WAIVER BY THE LANDLORD OF ANY OF ITS RIGHTS AND BENEFITS UNDER THIS CLAUSE 3.2
BUT SO THAT IMMEDIATELY ON DEMAND AFTER SUCH AGREEMENT OR DETERMINATION THE
DIFFERENCE (IF ANY) OVER THE AMOUNT ACTUALLY SO PAID AND THE AMOUNT WHICH WOULD
HAVE BEEN PAYABLE HAD THE AGREEMENT OR DETERMINATION BEEN MADE BEFORE THE RENT
REVIEW DATE SHALL BE PAID BY THE TENANT TO THE LANDLORD AS RENT RECOVERABLE IN
ARREAR TOGETHER WITH LOWER RATE INTEREST ON SUCH DIFFERENCE FOR EACH INSTALMENT
OF RENT DUE ON AND AFTER THE RENT REVIEW DATE (SUCH INTEREST BEING PAYABLE FROM
THE DATE ON WHICH THE INSTALMENT WAS DUE TO THE DATE OF DEMAND)


 


3.2.9                                                AFTER ANY SUBSTITUTED RENT
HAS BEEN ASCERTAINED UNDER THIS CLAUSE 3.2 MEMORANDA RECORDING THE AMOUNT OF
SUCH RENT SIGNED BY OR ON BEHALF OF THE PARTIES SHALL BE EXCHANGED SUCH
MEMORANDA SHALL (IF THE LANDLORD SO REQUIRES) BE PREPARED BY THE LANDLORD’S
SOLICITORS WHOSE PROPER AND REASONABLE COSTS SHALL BE PAID BY THE TENANT


 


3.2.10                                          FOR THE AVOIDANCE OF ALL DOUBT
(AND IN PARTICULAR BUT WITHOUT LIMITATION NOTWITHSTANDING CLAUSE 8) IT IS AGREED
BY THE LANDLORD AND THE TENANT THAT TIME SHALL NOT BE OF THE ESSENCE IN RELATION
TO THE PROVISIONS CONTAINED ABOVE FOR THE REVIEW OF THE YEARLY RENT


 

3.3                                                       Outgoings

 


3.3.1                                                WHENEVER REQUIRED DURING
THE TERM TO PAY AND DISCHARGE AND INDEMNIFY THE LANDLORD AGAINST ALL MONETARY
OBLIGATIONS OF ANY KIND (INCLUDING RATES AND TAXES) (WHETHER PARLIAMENTARY
PAROCHIAL LOCAL OR OF ANY OTHER DESCRIPTION AND WHETHER OR NOT OF A RECURRING
NATURE BUT EXCLUDING ANY TAX PAYABLE BY THE LANDLORD OCCASIONED BY ANY
DISPOSITION IN DEALING WITH OR OWNERSHIP OF THE REVERSION OF THIS LEASE) WHICH
MAY AT ANY TIME BE PAYABLE IN RESPECT OF THE DEMISED PREMISES AT ANY TIME DURING
THE TERM OR BY THE OWNER OR OCCUPIER IN RESPECT OF THE DEMISED PREMISES AND AN
APPORTIONED PART AS PROPERLY DETERMINED BY THE LANDLORD OF ANY SUCH OBLIGATIONS
WHICH MAY BE PAYABLE IN RESPECT OF THE DEMISED PREMISES IN COMMON WITH OTHER
PREMISES


 


3.3.2                                                IF THE LANDLORD SHALL
SUFFER ANY LOSS OF RATING RELIEF WHICH MAY BE APPLICABLE TO EMPTY PREMISES AFTER
THE END OF THE TERM BY REASON OF SUCH RELIEF BEING ALLOWED TO THE

 

9

--------------------------------------------------------------------------------


 


TENANT IN RESPECT OF ANY PERIOD BEFORE THE END OF THE TERM TO MAKE GOOD SUCH
LOSS TO THE LANDLORD


 

3.4                                                       Statutory Services

 

To pay for all gas electricity and water consumed on the Demised Premises
together with all connection and standing charges and to comply at the Tenant’s
expense with all requirements of the relevant supply Boards insofar as such
requirements relate to or affect the Demised Premises

 

3.5                                                       Value Added Tax

 

In addition to all rents service charges insurance costs fees disbursements
expenses and other sums payable by the Tenant from time to time hereunder to pay
also on demand and indemnify the Landlord from and against:

 


3.5.1                                                VALUE ADDED TAX CHARGEABLE
IN RESPECT OF ANY RENTS OR OTHER PAYMENTS MADE BY THE TENANT UNDER ANY OF THE
TERMS OF OR IN CONNECTION WITH THIS LEASE AND/OR IN RESPECT OF ANY SUPPLY OF
GOODS OR SERVICES BY THE LANDLORD TO THE TENANT AND


 


3.5.2                                                A SUM EQUAL TO THE AMOUNT
OF ANY VALUE ADDED TAX (AND/OR ANY TAX OF A SIMILAR NATURE THAT MAY BE
SUBSTITUTED FOR IT OR LEVIED IN ADDITION TO IT) CHARGEABLE ON ANY PAYMENTS FEES
CHARGES OR COSTS WHERE THE TENANT IS OBLIGED TO REIMBURSE THE LANDLORD OR
INDEMNIFY THE LANDLORD AGAINST SUCH PAYMENTS FEES CHARGES OR COSTS


 

3.6                                                       Landlord’s costs on
breach

 

To pay to the Landlord all costs fees charges disbursements and expenses
(including without prejudice to the generality of the above those payable to
counsel solicitors surveyors bailiffs and any superior landlord and mortgagee)
properly and reasonably incurred by the Landlord for the purpose of or
incidental to or in contemplation of the recovery of arrears of rent or the
preparation and service of a notice under section 146 or 147 of the Law of
Property Act 1925 requiring the Tenant to remedy a breach of any of the
covenants in this lease even if forfeiture for such breach is avoided otherwise
than by relief granted by the Court or incidental to the preparation and service
of a schedule of dilapidations

 

3.7                                                       Costs of Distress

 

To pay to the Landlord all costs charges and expenses (including all sheriffs’
and bailiffs’ fees) properly incurred by the Landlord in exercising any right of
distress against the Tenant

 

3.8                                                       Costs of consents

 

To pay to the Landlord all reasonable costs fees charges disbursements and
expenses properly incurred resulting from any applications by the Tenant for any
consent required by this lease including cases where the application is
withdrawn or consent is refused

 

REPAIRS AND ALTERATIONS

 

3.9                                                       Tenant’s repair and
redecoration

 

To keep the Demised Premises in good and substantial repair decorative order and
condition and (insofar as the cost thereof does not properly form part of the
Service Charge) as often as may be necessary for the purpose of repair to renew
any of the

 

10

--------------------------------------------------------------------------------


 

landlord’s fixtures and fittings in the Demised Premises or substitute new ones
of equivalent quality and value to the Landlord’s reasonable satisfaction
(damage by the Insured Risks excepted unless payment of the insurance monies is
withheld in whole or in part by reason of any act neglect or default of the
Tenant or any person under its control)

 

3.10                                                To decorate

 

In the fifth year and also during the last quarter of the last year of the Term
(however determined) to paint all the inside walls wood and metalwork and other
previously painted inside parts of the Demised Premises and all additions
thereto with two coats of good quality paint and in the case of redecoration in
the last quarter of the last year of the Term in a colour previously approved in
writing by the Landlord (such approval not to be unreasonably withheld or
delayed) in a proper and workmanlike manner to the reasonable satisfaction of
the Landlord and with every such inside painting the Tenant will clean and treat
the inside of all aluminium doors and windows and grain varnish and colour the
inside wood of the Demised Premises previously so grained varnished and coloured

 

3.11                                                Repairs after Landlord’s
notice

 

Without prejudice to any other obligation upon the Tenant within two months
after any notice from the Landlord of defects in the state of repair and
condition of the Demised Premises for which the Tenant is responsible (or
immediately in case of emergency) to make good all such defects at the Tenant’s
cost PROVIDED ALWAYS that if the Tenant fails to comply with the requirements of
any such notice it shall be lawful for the Landlord (but without prejudice to
the right of re-entry under this Lease) or its agents employees and licensees to
enter the Demised Premises at any time after the expiration of such two months
(or immediately in case of emergency) to execute such repairs and works the cost
of which (including any surveyors fees) shall be repaid by the Tenant to the
Landlord on demand and in default shall be immediately recoverable by action or
by distress as rent in arrear and shall carry Higher Rate Interest

 

3.12                                                Yielding up

 


3.12.1                                          AT THE END OF THE TERM TO YIELD
UP TO THE LANDLORD THE DEMISED PREMISES DULY KEPT IN ACCORDANCE WITH THE
TENANT’S OBLIGATIONS UNDER THIS LEASE TOGETHER WITH ALL ADDITIONS AND
IMPROVEMENTS MADE IN THE MEANTIME AND ALL FIXTURES PROVIDED HOWEVER THAT THE
TENANT SHALL BE ENTITLED TO REMOVE (AND UPON WRITTEN NOTICE FROM THE LANDLORD AT
ANY TIME SHALL BE OBLIGED TO REMOVE) ALL TENANT’S OR TRADE FIXTURES MAKING GOOD
NEVERTHELESS AT THE EXPENSE OF THE TENANT AND TO THE REASONABLE SATISFACTION OF
THE LANDLORD ANY DAMAGE TO THE BUILDING CAUSED BY SUCH REMOVAL


 


3.12.2                                          IF AT SUCH TIME AS THE TENANT
HAS VACATED THE DEMISED PREMISES AFTER THE EXPIRATION OF THE TERM THE DEMISED
PREMISES SHALL NOT BE IN A CONDITION CONSISTENT WITH CLAUSE 3.12.1 THE LANDLORD
SHALL BE ENTITLED TO CARRY OUT THE WORKS NECESSARY TO PUT THE DEMISED PREMISES
INTO SUCH CONDITION CONSISTENT WITH CLAUSE 3.12.1 AT THE ENTIRE COST OF THE
TENANT


 

3.13                                                Waste and alterations

 


3.13.1                                          NOT TO:


 

3.13.1.1                                 COMMIT ANY WASTE

 

3.13.1.2                                 MAKE ANY ADDITION TO THE DEMISED
PREMISES

 

11

--------------------------------------------------------------------------------


 

3.13.1.3                                 UNITE THE DEMISED PREMISES WITH ANY
ADJOINING PREMISES

 

3.13.1.4                                 MAKE ANY ALTERATION TO THE DEMISED
PREMISES SAVE AS PERMITTED BY THE FOLLOWING PROVISIONS OF THIS CLAUSE

 


3.13.2                                          NOT TO MAKE INTERNAL
NON-STRUCTURAL ALTERATIONS TO THE DEMISED PREMISES WITHOUT:


 

3.13.2.1                                 OBTAINING AND COMPLYING WITH ALL
NECESSARY CONSENTS (IF ANY) OF ANY COMPETENT AUTHORITY AND PAYING ALL CHARGES OF
ANY SUCH AUTHORITY IN RESPECT OF SUCH CONSENTS

 

3.13.2.2                                 MAKING AN APPLICATION TO THE LANDLORD
SUPPORTED BY DRAWINGS AND WHERE APPROPRIATE A SPECIFICATION IN DUPLICATE
PREPARED BY AN ARCHITECT OR MEMBER OF SOME OTHER APPROPRIATE PROFESSION

 

3.13.2.3                                 PAYING THE PROPER AND REASONABLE FEES
OF THE LANDLORD ANY SUPERIOR LANDLORD ANY MORTGAGEE AND THEIR RESPECTIVE
PROFESSIONAL ADVISERS

 

3.13.2.4                                 ENTERING INTO SUCH COVENANTS AS THE
LANDLORD MAY REQUIRE AS TO THE EXECUTION AND REINSTATEMENT OF THE ALTERATIONS
AND

 

3.13.2.5                                 ENSURING THAT THE MECHANICAL AND
ELECTRICAL SERVICES IN THE BUILDING AND THE ADJOINING OR NEIGHBOURING PREMISES
REMAIN UNAFFECTED THEREBY

 


3.13.3                                          SUBJECT TO THE PROVISIONS OF
CLAUSE 3.13.2 NOT TO MAKE ANY INTERNAL NON-STRUCTURAL ALTERATIONS TO THE DEMISED
PREMISES WITHOUT THE PRIOR WRITTEN CONSENT OF THE LANDLORD SUCH CONSENT NOT TO
BE UNREASONABLY WITHHELD OR DELAYED


 


3.13.4                                          TO REMOVE ANY ADDITIONAL
BUILDINGS ADDITIONS ALTERATIONS OR IMPROVEMENTS MADE TO THE DEMISED PREMISES AT
THE EXPIRATION OF THE TERM IF SO REASONABLY REQUESTED BY THE LANDLORD AND
REINSTATE THE DEMISED PREMISES TO THEIR FORMER STATE AND CONDITION IN ALL
RESPECTS AND TO MAKE GOOD ANY PART OR PARTS OF THE DEMISED PREMISES WHICH MAY BE
DAMAGED BY SUCH REMOVAL IN ALL RESPECTS TO THE REASONABLE SATISFACTION OF THE
LANDLORD


 


3.13.5                                          SAVE AS EXPRESSLY PROVIDED FOR
ELSEWHERE IN THIS LEASE NOT TO MAKE CONNECTION WITH THE CONDUITS THAT SERVE THE
DEMISED PREMISES


 

3.14                                                Items used in common

 

Insofar as such matters are not recoverable as part of the Service Charge to pay
to the Landlord on demand a proper proportion of the proper and reasonable
expenses (including proper and reasonable professional fees and a reasonable
management charge) of cleansing repairing maintaining or rebuilding and lighting
as appropriate any thing used or enjoyed or capable of being used or enjoyed by
the Tenant or the Demised Premises in common with any other person or premises
including (without prejudice to the generality of the foregoing) any boundary
walls fences gutters sewers drains and party structures and any dispute shall be
referred to arbitration

 

ENTRY ON THE DEMISED PREMISES BY THE LANDLORD

 

3.15                                                To view

 

To permit the Landlord and its agents employees and licensees after at least two
working days notice and at reasonable times (except in cases of urgency or
emergency when entry can be at any time without notice) to enter the Demised
Premises to view (and to open up parts of the Demised

 

12

--------------------------------------------------------------------------------


 

Premises where such opening up is required in order to view) the state and
condition of the same or any other part of the Building and to give the Tenant
notice of any defects in the state of repair and condition of the Demised
Premises which are its responsibility Provided that any such opening up shall be
made good by and at the expense of the Landlord unless it reveals a breach of
the Tenant’s covenants (in which case it shall be paid for by the Tenant) or is
required or desirable for the maintenance of the Structure of the Building (in
which case it shall be recoverable as part of the Service Charges)

 

3.16                                                To inspect

 


3.16.1                                          TO PERMIT THE LANDLORD AND ALL
PERSONS AUTHORISED BY IT TO ENTER THE DEMISED PREMISES AFTER NOT LESS THAN TWO
WORKING DAYS PRIOR WRITTEN NOTICE AT ALL REASONABLE TIMES FOR TAKING SCHEDULES
OR INVENTORIES OF THE FIXTURES AND THINGS TO BE YIELDED UP AT THE END OF THE
TERM AND DURING THE SIX MONTHS IMMEDIATELY PRECEDING THE END OF THE TERM FOR THE
PURPOSE OF FIXING UPON ANY PART OF THE DEMISED PREMISES (BUT NOT TO UNDULY
INTERFERE WITH THE TENANT’S BUSINESS) A NOTICE FOR RELETTING OR SELLING THE SAME
AND TO PERMIT ALL PERSONS WITH AUTHORITY FROM THE LANDLORD AT ALL REASONABLE
TIMES DURING THE DAYTIME TO ENTER AND VIEW THE DEMISED PREMISES


 


3.16.2                                          TO PERMIT AT ANY TIME UPON NOT
LESS THAN TWO WORKING DAYS PRIOR WRITTEN NOTICE DURING THE TERM PROSPECTIVE
PURCHASERS OF OR AGENTS INSTRUCTED IN CONNECTION WITH THE SALE OF THE LANDLORD’S
REVERSION OR OF ANY OTHER INTEREST SUPERIOR TO THE TERM TO VIEW THE DEMISED
PREMISES WITHOUT INTERRUPTION AND TO PERMIT THE LANDLORD AT ANY TIME UPON
REASONABLE NOTICE AND BY PRIOR APPOINTMENT (THE TENANT NOT TO UNREASONABLY
WITHHOLD CONSENT TO THE MAKING OF SUCH AN APPOINTMENT) DURING THE TERM TO ENTER
UPON THE DEMISED PREMISES AND AFFIX AND RETAIN ANYWHERE UPON THE DEMISED
PREMISES A NOTICE FOR ANY SUCH SALE


 

3.17                                                To permit entry to repair

 

To permit the Landlord and any person authorised by the Landlord to enter the
Demised Premises at reasonable times upon reasonable notice (except in cases of
urgency or emergency when entry can be at any time without notice) to execute
repairs or alterations (so far as they cannot conveniently be done outside the
Demised Premises) to other parts of any Adjoining or Neighbouring Premises the
person so entering causing as little inconvenience to the Tenant as practicable
and making good forthwith all damage which may be so caused to the Demised
Premises

 

OBLIGATIONS AND REGULATIONS

 

3.18                                                Statutory obligations

 


3.18.1                                          TO DO ANYTHING REQUIRED BY
VIRTUE OF OR DERIVING VALIDITY FROM ANY ACT OF PARLIAMENT FOR THE TIME BEING IN
FORCE WHICH MAY BE REQUIRED TO BE DONE IN RESPECT OF THE DEMISED PREMISES OR
THEIR USE WHETHER BY THE LANDLORD OR TENANT OR ANY OCCUPIER


 


3.18.2                                          TO GIVE FULL PARTICULARS TO THE
LANDLORD OF ANY NOTICE DIRECTION ORDER OR PROPOSAL FOR THE DEMISED PREMISES MADE
GIVEN OR ISSUED TO THE TENANT BY ANY LOCAL OR PUBLIC AUTHORITY (INCLUDING BUT
WITHOUT LIMITATION A PROPOSAL FOR ALTERATION OF THE VALUATION LIST IN RESPECT OF
THE DEMISED PREMISES) WITHIN SEVEN DAYS OF RECEIPT AND IF SO REQUIRED BY THE
LANDLORD TO PRODUCE IT TO THE LANDLORD AND WITHOUT DELAY TO TAKE ALL NECESSARY
STEPS TO COMPLY WITH THE NOTICE DIRECTION OR ORDER AND AT THE REQUEST OF THE
LANDLORD BUT AT THE JOINT COST OF THE LANDLORD AND THE TENANT TO MAKE OR JOIN
WITH

 

13

--------------------------------------------------------------------------------


 


THE LANDLORD IN MAKING SUCH OBJECTION OR REPRESENTATION AGAINST OR IN RESPECT OF
ANY NOTICE DIRECTION ORDER OR PROPOSAL AS THE LANDLORD SHALL DEEM EXPEDIENT


 


3.18.3                                          TO GIVE NOTICE TO THE LANDLORD
OF ANY DEFECT IN THE DEMISED PREMISES WHICH MIGHT GIVE RISE TO AN OBLIGATION ON
THE LANDLORD TO DO OR REFRAIN FROM DOING ANY ACT OR THING IN ORDER TO COMPLY
WITH THE PROVISIONS OF THIS LEASE OR THE DUTY OF CARE IMPOSED ON THE LANDLORD
PURSUANT TO THE DEFECTIVE PREMISES ACT 1972 AND AT ALL TIMES TO DISPLAY AND
MAINTAIN ALL NOTICES WHICH THE LANDLORD MAY FROM TIME TO TIME REASONABLY REQUIRE
TO BE DISPLAYED AT THE DEMISED PREMISES


 

3.19                                                Planning

 


3.19.1                                          AT ALL TIMES DURING THE TERM TO
COMPLY IN ALL RESPECTS WITH THE PROVISIONS AND REQUIREMENTS OF THE PLANNING ACTS
AND ALL CONSENTS PERMISSIONS AND CONDITIONS (IF ANY) GRANTED OR IMPOSED OR
HAVING EFFECT UNDER THE PLANNING ACTS SO FAR AS THE SAME RESPECTIVELY RELATE TO
OR AFFECT THE DEMISED PREMISES OR ANY PART THEREOF OR ANY OPERATIONS WORKS ACTS
OR THINGS TO BE DONE OR OMITTED ON THE DEMISED PREMISES OR THE USE OF THE
DEMISED PREMISES FOR ANY PURPOSE


 


3.19.2                                          DURING THE TERM WHENEVER
REQUIRED AT THE EXPENSE OF THE TENANT TO OBTAIN FROM (AS THE CASE MAY BE) THE
LOCAL PLANNING AUTHORITY OR THE FIRST SECRETARY OF STATE AT THE OFFICE OF THE
DEPUTY PRIME MINISTER OR SUCH OTHER AUTHORITY AS MAY FROM TIME TO TIME BE
APPROPRIATE ALL SUCH CONSENTS AND PERMISSIONS (IF ANY) AS MAY BE REQUIRED FOR
THE CARRYING OUT OF ANY OPERATIONS ON THE DEMISED PREMISES OR THE INSTITUTION OR
CONTINUANCE ON THE DEMISED PREMISES OF ANY USE WHICH MAY CONSTITUTE DEVELOPMENT
WITHIN THE MEANING OF THE PLANNING ACTS BUT SO THAT NO APPLICATION FOR PLANNING
PERMISSION SHALL BE MADE WITHOUT THE PREVIOUS WRITTEN CONSENT OF THE LANDLORD


 


3.19.3                                          WITHOUT PREJUDICE TO ANY CONSENT
WHICH MAY BE GRANTED BY THE LANDLORD OR ANY OBLIGATION UPON THE TENANT UNDER
THIS LEASE NOT TO CARRY OUT OR MAKE ANY ALTERATION OR ADDITION TO THE DEMISED
PREMISES OR ANY CHANGE OF USE OF THE DEMISED PREMISES (BEING AN ALTERATION OR
CHANGE OF USE WHICH IS PROHIBITED BY OR FOR WHICH THE LANDLORD’S CONSENT IS
REQUIRED TO BE OBTAINED UNDER THIS LEASE AND FOR WHICH A PLANNING PERMISSION
NEEDS TO BE OBTAINED) BEFORE A PLANNING PERMISSION FOR SUCH WORK OR CHANGE OF
USE HAS BEEN PRODUCED TO THE LANDLORD AND ACKNOWLEDGED BY IT IN WRITING AS
SATISFACTORY TO IT AND THE LANDLORD MAY REFUSE TO EXPRESS ITS SATISFACTION WITH
ANY SUCH PLANNING PERMISSION INTER ALIA ON THE GROUND THAT THE PERIOD OF IT OR
ANY CONDITION CONTAINED IN IT OR OMITTED FROM IT OR TO WHICH IT IS SUBJECT WOULD
IN THE REASONABLE OPINION OF THE LANDLORD BE LIKELY TO BE PREJUDICIAL TO ITS
INTEREST IN THE DEMISED PREMISES AND/OR ANY ADJOINING OR NEIGHBOURING PREMISES


 


3.19.4                                          UNLESS THE LANDLORD SHALL
OTHERWISE DIRECT TO CARRY OUT BEFORE THE END OF THE TERM ANY WORKS STIPULATED TO
BE CARRIED OUT TO THE DEMISED PREMISES BY A DATE SUBSEQUENT TO SUCH
DETERMINATION AS A CONDITION OF ANY PLANNING PERMISSION WHICH MAY HAVE BEEN
GRANTED ON ANY APPLICATION MADE BY OR ON BEHALF OF THE TENANT OR ANY UNDERTENANT


 


3.19.5                                          IF AND WHEN CALLED UPON SO TO DO
TO PRODUCE TO THE LANDLORD OR ITS SURVEYOR ALL SUCH PLANS AND DOCUMENTS AS THE
LANDLORD MAY REASONABLY REQUIRE IN ORDER TO SATISFY ITSELF THAT THE PROVISIONS
OF THIS COVENANT HAVE BEEN COMPLIED WITH IN ALL RESPECTS


 


3.19.6                                          NOT TO SERVE ANY PURCHASE NOTICE
UNDER THE PLANNING ACTS REQUIRING ANY LOCAL OR OTHER AUTHORITY TO PURCHASE THE
TENANT’S INTEREST IN THE TERM


 


3.19.7                                          IF THE TENANT RECEIVES ANY
COMPENSATION WITH RESPECT TO ITS INTEREST UNDER THIS LEASE BECAUSE OF A
RESTRICTION PLACED UPON THE USER OF THE DEMISED PREMISES UNDER OR BY

 

14

--------------------------------------------------------------------------------


 


VIRTUE OF THE PLANNING ACTS THEN IF AND WHEN ITS INTEREST HEREUNDER IS
SURRENDERED OR ASSIGNED OR DETERMINED UNDER THE POWER OF RE-ENTRY CONTAINED IN
THIS LEASE IMMEDIATELY TO MAKE SUCH PROVISION AS IS JUST AND EQUITABLE FOR THE
LANDLORD TO RECEIVE ITS DUE BENEFIT FROM SUCH COMPENSATION


 

3.20                                                Advertisements and display
of goods

 


3.20.1                                          NOT AT ANY TIME TO ADVERTISE
AUDIBLY OR VISIBLY ON OR FROM THE DEMISED PREMISES


 


3.20.2                                          UNLESS OTHERWISE AGREED IN
WRITING BY THE LANDLORD NOT TO LEAVE PLACE FIX OR SUSPEND ANYTHING OUTSIDE THE
DEMISED PREMISES OR TO BLOCK THE ACCESS OF LIGHT TO THE DEMISED PREMISES


 


3.20.3                                          NOT TO ERECT ANY SIGNS ON THE
EXTERIOR ELEVATIONS OF THE DEMISED PREMISES FACING ISLINGTON HIGH STREET CITY
ROAD OR TORRENS STREET OR ON ANY GLASS IN THE DEMISED PREMISES OR WITHOUT THE
PREVIOUS CONSENT IN WRITING OF THE LANDLORD TO ERECT ANY SIGNS ELSEWHERE ON THE
EXTERIOR OF THE DEMISED PREMISES


 

3.21                                                Compliance with Landlord’s
regulations

 

To observe all reasonable regulations made by the Landlord from time to time and
notified in writing to the Tenant having as their object the maintenance and
general amenity of the Adjoining or Neighbouring Premises or any part of them
Provided That such regulations shall not prevent the beneficial occupation and
use of the Demised Premises

 

3.22                                                Compliance with fire
regulations

 


3.22.1                                          TO COMPLY WITH ALL REQUIREMENTS
AND RECOMMENDATIONS FROM TIME TO TIME OF THE APPROPRIATE AUTHORITY THE INSURERS
OF THE DEMISED PREMISES AND THE LANDLORD IN RELATION TO FIRE PRECAUTIONS
AFFECTING THE DEMISED PREMISES AND IN PARTICULAR TO KEEP ALL REQUISITE LOG-BOOKS
UP TO DATE


 


3.22.2                                          TO KEEP THE DEMISED PREMISES
SUFFICIENTLY SUPPLIED AND EQUIPPED WITH SUCH FIRE FIGHTING AND EXTINGUISHING
APPLIANCES AS SHALL FROM TIME TO TIME BE REQUIRED BY ANY STATUTE OR BY THE FIRE
OR OTHER COMPETENT AUTHORITY OR INSURERS OF THE DEMISED PREMISES OR AS SHALL BE
REASONABLY REQUIRED BY THE LANDLORD OR (AT THE LANDLORD’S OPTION) TO PAY TO THE
LANDLORD ON DEMAND THE COST OF PROVIDING AND INSTALLING ANY OF THE SAME AND SUCH
APPLIANCES SHALL BE OPEN TO INSPECTION AND SHALL BE MAINTAINED TO THE REASONABLE
SATISFACTION OF THE LANDLORD


 


3.22.3                                          IF SO REQUIRED BY THE LANDLORD
TO CONNECT ANY FIRE ALARM SYSTEM FOR THE DEMISED PREMISES INTO ANY FIRE ALARM
SYSTEM FOR THE BUILDING GENERALLY


 

3.23                                                To observe covenants

 

To observe and perform the agreements covenants and other matters contained or
referred to in the documents specified in schedule 3 in so far as the same are
substantially and capable of being enforced relate to or affect the Demised
Premises and to keep the Landlord indemnified against all actions proceedings
costs claims demands expenses and liability in any way relating thereto

 

15

--------------------------------------------------------------------------------


 

USE OF THE DEMISED PREMISES

 

3.24                                                User

 

Not to use the Demised Premises otherwise than as business commercial or
professional offices (but not as diplomatic offices or as a betting office or
bookmaker’s office or passport office or a Social Security or other welfare
benefits office or a Job Centre or employment agency or exchange or for any
sales of goods on the Demised Premises to visiting members of the public or as a
public caller office for either the payment of welfare benefits or the
processing of immigration applications) or for such other use within Class B1 of
the Town and Country Planning (Use Classes) Order 1987 (notwithstanding any
re-enactment or substitution or amendment or revocation of the same) as shall
first be approved by the Landlord in writing (such approval not to be
unreasonably withheld or delayed) Provided Always that nothing in this
sub-clause 3.24 shall prohibit Evolving Systems Limited (formerly called Tertio
Telecoms Limited) from using the Demised Premises for the purposes of the
recruitment of Software Consultants but only on the basis that such recruitment
of Software Consultants is ancillary to their main office use)

 

3.25                                                Prohibitions on use

 


3.25.1                                          NOT TO DO OR ALLOW ANY OF THE
FOLLOWING FROM OR ON THE DEMISED PREMISES:


 

3.25.1.1                                 ANY AUCTION SALE

 

3.25.1.2                                 STORAGE OF ANY SPECIALLY INFLAMMABLE OR
EXPLOSIVE SUBSTANCE OR MATERIAL

 

3.25.1.3                                 ANY ACTIVITY WHICH THE LANDLORD
REASONABLY CONSIDERS INAPPROPRIATE TO THE AMENITY OR GOOD ORDER OF THE BUILDING
AND/OR THE ADJOINING OR NEIGHBOURING PREMISES OR WHICH IS OR WHICH MAY BECOME
ILLEGAL OR IMMORAL OR CAUSES ANY NUISANCE DAMAGE OR LOSS TO ANY OTHER PERSON

 

3.25.1.4                                 THE PLAYING OF ANY MUSIC OR THE MAKING
OF ANY OTHER SOUND AUDIBLE FROM OUTSIDE THE DEMISED PREMISES

 

3.25.1.5                                 ANY THING WHATSOEVER WHICH MAY
INVALIDATE ANY INSURANCE OR RENDER ANY INCREASED OR EXTRA PREMIUM PAYABLE FOR
THE INSURANCE OF THE DEMISED PREMISES OR OTHER PARTS OF THE ADJOINING OR
NEIGHBOURING PREMISES AGAINST THE INSURED RISKS AND IN CASE OF ANY INCREASE IN
ANY SUCH PREMIUM SO CAUSED BY THE TENANT TO REPAY TO THE LANDLORD UPON DEMAND
ALL SUMS PAID BY WAY OF INCREASED PREMIUMS AND ALL EXPENSES INCURRED BY IT IN
CONSEQUENCE OF A BREACH OF ANY OF THE PROVISIONS CONTAINED IN THIS CLAUSE
3.25.1.5 AND ALL SUCH PAYMENTS SHALL BE ADDED TO THE RENTS RESERVED BY THIS
LEASE AND BE RECOVERABLE AS RENT IN ARREAR TOGETHER WITH HIGHER RATE INTEREST ON
SUCH SUM

 


3.25.2                                          NOT TO USE THE DEMISED PREMISES
OR ALLOW THEM TO BE USED IN CONJUNCTION WITH ANY ADJOINING PREMISES WITHOUT THE
PRIOR WRITTEN CONSENT OF THE LANDLORD


 

3.25.2.1                                 NOT TO INSTALL OR USE IN OR UPON THE
DEMISED PREMISES ANY MACHINERY OR APPARATUS WHICH WILL CAUSE NOISE OR VIBRATION
WHICH CAN BE HEARD OR FELT IN NEARBY PREMISES OR OUTSIDE THE DEMISED PREMISES OR
WHICH MAY CAUSE STRUCTURAL DAMAGE

 

3.25.2.2                                 TO KEEP ALL MACHINERY AND EQUIPMENT
UPON THE DEMISED PREMISES PROPERLY MAINTAINED AND IN GOOD WORKING ORDER AND FOR
THAT PURPOSE TO EMPLOY REPUTABLE CONTRACTORS TO BE FIRST APPROVED IN WRITING BY
THE

 

16

--------------------------------------------------------------------------------


 

LANDLORD SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED FOR THE
REGULAR PERIODIC INSPECTION AND MAINTENANCE OF THEM TO RENEW ALL WORKING AND
OTHER PARTS AS AND WHEN NECESSARY OR WHEN RECOMMENDED BY SUCH CONTRACTORS TO
ENSURE BY DIRECTIONS TO THE TENANT’S STAFF AND OTHERWISE THAT SUCH PLANT
APPARATUS AND MACHINERY ARE PROPERLY OPERATED AND TO AVOID DAMAGE TO THE DEMISED
PREMISES AND ANY ADJOINING OR NEIGHBOURING PREMISES BY VIBRATION OR OTHERWISE

 


3.25.3                                          NOT TO DISCHARGE INTO ANY OF THE
CONDUITS SERVING THE DEMISED PREMISES ANY OIL GREASE OR OTHER DELETERIOUS MATTER
OR ANY SUBSTANCE WHICH MIGHT BE OR BECOME A SOURCE OF DANGER OR INJURY TO THE
DRAINAGE SYSTEM


 

3.25.4.1                                 Not to bring or permit to remain on the
Demised Premises any safes machinery goods or other articles which shall or may
strain or damage the Building or any part of it

 

3.25.4.2                                 Not without the prior written consent
of the Landlord to suspend anything from any ceiling or roof of the Building

 

3.25.4.3                                 On any application by the Tenant for
the Landlord’s consent under clause 3.25.4.2 the Landlord shall be entitled to
consult and obtain the advice of an engineer or other person in relation to the
ceiling loading proposed by the Tenant and the Tenant shall repay to the
Landlord on demand the reasonable and proper fees of such engineer or other
person

 

3.26                                                Obstruction

 

Not to impede the use by any other person of any area used by the Tenant in
common with any other person

 

3.27                                                Refuse disposal

 

Not to allow rubbish to accumulate on the Demised Premises or in the immediate
vicinity

 

3.28                                                Encroachments

 

Not in any way to obstruct the access of light to the Demised Premises or the
Building nor to permit any third person to acquire any rights in respect of the
Demised Premises and to give immediate notice to the Landlord of any attempt by
such third person so to do and on the request of the Landlord but at the cost of
the Tenant take such action as may be reasonably required for preventing any
such rights from being acquired AND the Landlord may enter upon the Demised
Premises to take such action if the Tenant fails to do so

 

3.29                                                Indemnity for the Landlord

 

To indemnify the Landlord from and against liability in respect of all loss
damage actions proceedings claims demands costs damages liability and expenses
in respect of any breach non-observance or non-performance of the tenants
covenants within this lease

 

3.30                                                Assignment and Underletting

 

Alienation

 

In this clause 3.30 the following expressions shall have the following meanings.

 

17

--------------------------------------------------------------------------------


 

“Application”                                                                    
the application made by the Tenant for the Landlord’s consent to the Proposed
Assignment

 

“Current Tenant”                                                   the Tenant in
whom the Term is vested at the date of the Application

 

“Proposed Assignee”                           the person to whom the Current
Tenant wishes to assign this lease as stated in the Application

 

“Proposed Assignment”             the assignment for which Landlord’s consent is
requested by the Application

 

“Proposed Guarantor”                         the person who will guarantee to
the Landlord the obligations of the Proposed Assignee but this expression shall
not include the Current Tenant

 


3.30.1                                          NOT TO HOLD ON TRUST FOR ANOTHER
OR (SAVE PURSUANT TO A TRANSACTION PERMITTED BY AND EFFECTED IN ACCORDANCE WITH
THE PROVISIONS OF THIS LEASE) PART WITH OR SHARE THE POSSESSION OF THE WHOLE OR
ANY PART OF THE DEMISED PREMISES OR PERMIT ANOTHER TO OCCUPY THE WHOLE OR ANY
PART OF THE DEMISED PREMISES


 


3.30.2                                          NOT TO ASSIGN PART ONLY OF THE
DEMISED PREMISES


 


3.30.3                                          NOT TO MORTGAGE OR CHARGE THE
WHOLE OR ANY PERMITTED PART OF THE DEMISED PREMISES SAVE AT ARM’S LENGTH TO A
BONA FIDE BANK OR OTHER SUBSTANTIAL FINANCIAL INSTITUTION AND THEN ONLY WITH THE
PRIOR WRITTEN CONSENT OF THE LANDLORD (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SAVE THAT NO CONSENT SHALL BE REQUIRED FOR THE CREATION OF
ANY FLOATING CHARGES


 


3.30.4                                          NOT TO UNDERLET ANY PART OF THE
DEMISED PREMISES SAVE A PERMITTED PART IN ACCORDANCE WITH THIS CLAUSE 3.30


 


3.30.5                                          FOR THE PURPOSES OF SECTION
19(1A) OF THE 1927 ACT IT IS AGREED THAT THE LANDLORD MAY WITHHOLD ITS CONSENT
TO AN ASSIGNMENT OF THE WHOLE OF THE DEMISED PREMISES IN THE FOLLOWING
CIRCUMSTANCES:


 

3.30.5.1                                 WHERE THE PROPOSED ASSIGNEE ENJOYS
DIPLOMATIC OR STATE IMMUNITY

 

3.30.5.2                                 WHERE THE PROPOSED ASSIGNEE:

 

3.30.5.2.1                        IS INCORPORATED ESTABLISHED OR ORDINARILY
RESIDENT OR

 

3.30.5.2.2                        PRIMARILY OPERATES ITS BUSINESS OR

 

3.30.5.2.3                        PREDOMINANTLY HOLDS ITS ASSETS

 

otherwise than in the United Kingdom or a jurisdiction where reciprocal
arrangements exist for the enforcement of judgements of the Courts of the United
Kingdom

 

3.30.5.3                                 WHERE IN THE REASONABLE OPINION OF THE
LANDLORD THE PROPOSED ASSIGNEE IS NOT OF SUFFICIENT FINANCIAL STANDING TO ENABLE
IT TO COMPLY WITH THE COVENANTS ON THE PART OF THE TENANT AND THE CONDITIONS
CONTAINED IN THIS LEASE

 

3.30.5.4                                 WHERE IT IS PROPOSED THAT THE PROPOSED
GUARANTOR SHALL ACT AS GUARANTOR FOR THE PROPOSED ASSIGNEE PURSUANT TO CLAUSE
3.30.7 AND THE CIRCUMSTANCES DESCRIBED IN CLAUSES 3.30.5.1  3.30.5.2 AND
3.30.5.3 BUT

 

18

--------------------------------------------------------------------------------


 

WITH THE SUBSTITUTION OF REFERENCES TO THE PROPOSED GUARANTOR FOR REFERENCES TO
THE PROPOSED ASSIGNEE OR ANY OF THEM EXIST PROVIDED THAT IF THERE IS A PROPOSED
GUARANTOR AND NONE OF THE SAID CIRCUMSTANCES EXIST IN RELATION TO THE PROPOSED
GUARANTOR THEN THE LANDLORD SHALL NOT BE ENTITLED TO WITHHOLD ITS CONSENT
PURSUANT TO THIS CLAUSE 3.30.5 ONLY ON THE GROUNDS THAT ANY OF THE SAID
CIRCUMSTANCES EXIST IN RELATION TO THE PROPOSED ASSIGNEE

 


3.30.6                                          FOR THE PURPOSES OF SECTION
19(1A) OF THE 1927 ACT IT IS FURTHER AGREED THAT:


 

3.30.6.1                                 ANY CONSENT OF THE LANDLORD TO AN
ASSIGNMENT OF THE WHOLE OF THE DEMISED PREMISES SHALL BE SUBJECT TO THE PAYMENT
TO THE LANDLORD OF ALL RENTS AND OTHER SUMS WHICH HAVE BECOME DUE AND PAYABLE
UNDER THIS LEASE PRIOR TO THE DATE OF COMPLETION OF THE PROPOSED ASSIGNMENT

 

3.30.6.2                                 THE LANDLORD MAY WITHHOLD ITS CONSENT
TO THE PROPOSED ASSIGNMENT UNTIL THE LANDLORD HAS RECEIVED CERTIFIED COPIES OF
THE AUDITED ACCOUNTS OF THE PROPOSED ASSIGNEE AND (IF APPLICABLE) THE PROPOSED
GUARANTOR FOR EACH OF THE THREE FINANCIAL YEARS OF THE PROPOSED ASSIGNEE AND (IF
APPLICABLE) THE PROPOSED GUARANTOR IMMEDIATELY PRECEDING THE DATE OF THE
APPLICATION OR WHERE THE PROPOSED ASSIGNEE OR (AS THE CASE MAY BE) THE PROPOSED
GUARANTOR IS A LIMITED COMPANY AND EITHER ITS ACCOUNTS FOR THE FINANCIAL YEAR
IMMEDIATELY PRECEDING THE DATE OF THE APPLICATION HAVE NOT BEEN AUDITED OR IT
HAS NOT BEEN TRADING FOR THE THREE YEARS IMMEDIATELY PRECEDING THE DATE OF THE
APPLICATION SUCH AUDITED MANAGEMENT OR OTHER ACCOUNTS AS ARE AVAILABLE FOR EACH
OF THOSE THREE YEARS AND HAS HAD A REASONABLE OPPORTUNITY TO CONSIDER THE SAME

 

3.30.6.3                                 THE PROPOSED ASSIGNEE SHALL COVENANT
WITH THE LANDLORD TO COMPLY WITH SECTION 6(1) OF THE 2002 ACT IN RESPECT OF THE
ASSIGNMENT AND INDEMNIFY AND KEEP INDEMNIFIED THE LANDLORD FROM AND AGAINST ALL
ACTIONS PROCEEDINGS COSTS CLAIMS LOSSES AND LIABILITIES ARISING AS A RESULT OF
ANY FAILURE TO DO SO

 


3.30.7                                          FOR THE PURPOSES OF SECTION
19(1A) OF THE 1927 ACT AND SECTION 16 OF THE 1995 ACT IT IS AGREED THAT ANY
CONSENT OF THE LANDLORD TO AN ASSIGNMENT OF THE WHOLE OF THE DEMISED PREMISES
SHALL BE SUBJECT TO A CONDITION THAT THE CURRENT TENANT SHALL PRIOR TO SUCH
ASSIGNMENT BEING COMPLETED EXECUTE AND DELIVER TO THE LANDLORD AN AUTHORISED
GUARANTEE AGREEMENT WHICH SHALL BE PREPARED BY THE LANDLORD’S SOLICITORS
CONTAINING COVENANTS ON THE PART OF THE CURRENT TENANT IN SUCH FORM AS THE
LANDLORD MAY REASONABLY REQUIRE AND IN COMPLIANCE WITH SECTION 16 OF THE 1995
ACT


 


3.30.8                                          IF THE LANDLORD REASONABLY SO
REQUIRES THE TENANT SHALL OBTAIN A GUARANTOR (WHO SHALL BE A PERSON WHO IS
REASONABLY ACCEPTABLE TO THE LANDLORD) FOR ANY PERSON TO WHOM THIS LEASE IS TO
BE ASSIGNED AND SUCH GUARANTOR SHALL EXECUTE AND DELIVER TO THE LANDLORD A DEED
CONTAINING COVENANTS BY THAT GUARANTOR (OR IF MORE THAN ONE JOINT AND SEVERAL
COVENANTS) WITH THE LANDLORD AS A PRIMARY OBLIGATION IN THE TERMS SET OUT IN
CLAUSE 7 (WITH ANY NECESSARY CHANGES) OR IN SUCH OTHER TERMS AS THE LANDLORD MAY
REASONABLY REQUIRE


 


3.30.9                                          WITHOUT PREJUDICE TO THE
FOREGOING PROVISIONS OF THIS CLAUSE THE TENANT SHALL NOT ASSIGN THE WHOLE OF THE
DEMISED PREMISES WITHOUT THE PRIOR WRITTEN CONSENT OF THE LANDLORD AND (SAVE IN
RELATION TO THE CIRCUMSTANCES SET OUT IN CLAUSE 3.30.5 AND THE CONDITIONS
MENTIONED IN CLAUSES 3.30.6 AND 3.30.7 WHICH SHALL HAVE EFFECT IN ACCORDANCE
WITH SECTION 19 OF THE 1927 ACT AND THE 1995 ACT) THE LANDLORD SHALL NOT
UNREASONABLY WITHHOLD OR DELAY SUCH CONSENT AND THE PARTIES HEREBY AGREE THAT IN

 

19

--------------------------------------------------------------------------------


 


CONSIDERING WHETHER OR NOT THE LANDLORD IS REASONABLY WITHHOLDING SUCH CONSENT
DUE AND PROPER REGARD SHALL BE HAD TO THE PROVISIONS AND EFFECT OF THE 1995 ACT


 


3.30.10                                    THE LANDLORD MAY AT ANY TIME OR TIMES
DURING THE TERM ABANDON ANY OF THE CIRCUMSTANCES SET OUT IN CLAUSE 3.30.5 AND/OR
ANY OF THE CONDITIONS REFERRED TO IN CLAUSE 3.30.6 BY SERVING WRITTEN NOTICE TO
THAT EFFECT ON THE TENANT AND UPON SERVICE OF ANY SUCH NOTICE THE
CIRCUMSTANCE(S) OR CONDITION(S) THEREIN SPECIFIED SHALL BE DEEMED TO BE DELETED
FROM THIS LEASE AND OF NO FURTHER EFFECT


 


3.30.11                                    NOT TO UNDERLET THE WHOLE OF THE
DEMISED PREMISES OR A PERMITTED PART SAVE IN ACCORDANCE WITH THE PROVISIONS OF
CLAUSES 3.30.12 AND 3.30.13 HEREOF AND THEN ONLY WITH THE PRIOR WRITTEN CONSENT
OF THE LANDLORD WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED


 


3.30.12                                    THAT EACH AND EVERY PERMITTED
UNDERLEASE SHALL BE GRANTED WITHOUT ANY FINE OR PREMIUM AT A RENT NOT LESS THAN
THE THEN OPEN MARKET RENTAL VALUE OF THE PREMISES TO BE UNDERLET (“THE UNDERLET
PREMISES”) SUCH RENT BEING PAYABLE IN ADVANCE ON THE USUAL QUARTER DAYS AND
SHALL CONTAIN PROVISIONS:


 

3.30.12.1                           FOR THE UPWARDS ONLY REVIEW OF THE RENT
RESERVED BY SUCH UNDERLEASE ON THE BASES AND ON THE DATES ON WHICH THE YEARLY
RENT IS TO BE REVIEWED UNDER THIS LEASE

 

3.30.12.2                           PROHIBITING THE UNDERTENANT FROM DOING OR
ALLOWING ANY ACT OR THING IN RELATION TO THE UNDERLET PREMISES INCONSISTENT WITH
OR IN BREACH OF THE PROVISIONS OF THIS LEASE

 

3.30.12.3                           FOR RE-ENTRY BY THE LANDLORD ON BREACH OF
ANY COVENANT BY THE UNDERTENANT

 

3.30.12.4                           IMPOSING AN ABSOLUTE PROHIBITION AGAINST ALL
DISPOSITIONS OF OR OTHER DEALINGS WHATEVER WITH THE UNDERLET PREMISES OTHER THAN
AN ASSIGNMENT OR CHARGE OF THE WHOLE

 

3.30.12.5                           PROHIBITING ANY ASSIGNMENT OF THE WHOLE
WITHOUT THE PRIOR CONSENT OF THE LANDLORD WHICH SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED UNDER THIS LEASE AND ANY MORTGAGE OR CHARGE OF THE WHOLE
SAVE AT ARM’S LENGTH TO A BONA FIDE BANK OR OTHER SUBSTANTIAL INSTITUTION AND
THEN ONLY WITH THE PRIOR WRITTEN CONSENT OF THE LANDLORD UNDER THIS LEASE WHICH
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED

 

3.30.12.6                           PROHIBITING THE UNDERTENANT FROM PERMITTING
ANOTHER TO OCCUPY THE WHOLE OR ANY PART OF THE UNDERLET PREMISES

 

3.30.12.7                           PROVIDING THAT FOR THE PURPOSES OF SECTION
19(1A) OF THE 1927 ACT AND SECTION 16 OF THE 1995 ACT ANY CONSENTS TO AN
ASSIGNMENT OF THE UNDERLEASE SHALL BE SUBJECT TO A CONDITION THAT THE
UNDERTENANT OF THE UNDERLEASE SHALL PRIOR TO SUCH ASSIGNMENT BEING COMPLETED
EXECUTE AND DELIVER TO THE TENANT AND THE LANDLORD OF THIS LEASE A DEED WHICH
SHALL BE PREPARED BY THE LANDLORD’S SOLICITORS CONTAINING COVENANTS ON THE PART
OF THE THEN UNDERTENANT WITH THE TENANT AND AS SEPARATE COVENANTS WITH THE
LANDLORD IN SUCH FORM AS THE LANDLORD MAY REASONABLY REQUIRE

 

3.30.12.8                           EXCLUDING THE OPERATION OF SECTIONS 24 TO 28
(INCLUSIVE) OF THE 1954 ACT IN RELATION TO THE TENANCY CREATED BY SUCH
UNDERLEASE

 

20

--------------------------------------------------------------------------------


 

3.30.12.9                           REQUIRING THE UNDERTENANT TO COMPLY WITH
SECTION 6(1) OF THE 2002 ACT IN RESPECT OF THE UNDERLEASE AND TO INDEMNIFY AND
KEEP INDEMNIFIED THE LANDLORD FROM AND AGAINST ALL ACTIONS PROCEEDINGS COSTS
CLAIMS LOSSES AND LIABILITIES ARISING AS A RESULT OF ANY FAILURE TO DO SO

 


3.30.13                                    PRIOR TO ANY PERMITTED UNDERLETTING
TO PROCURE THAT:


 

3.30.13.1                           THE UNDERTENANT ENTERS INTO DIRECT COVENANTS
WITH THE LANDLORD TO PERFORM THE COVENANTS ON THE PART OF THE TENANT CONTAINED
IN THIS LEASE (EXCEPT PAYMENT OF ALL THE RENTS RESERVED BY THE LEASE) INSOFAR AS
THE SAME AFFECT OR RELATE TO THE PREMISES COMPRISED IN SUCH UNDERLEASE

 

3.30.13.2                           IF THE LANDLORD SHALL REASONABLY SO REQUIRE
AT LEAST TWO DIRECTORS OF THE UNDERTENANT (IF THE PERMITTED UNDERTENANT IS A
LIMITED COMPANY) OR SOME OTHER GUARANTOR OR GUARANTORS REASONABLY ACCEPTABLE TO
THE LANDLORD ENTER INTO DIRECT COVENANTS WITH THE LANDLORD IN SIMILAR FORM TO
THE GUARANTOR’S COVENANTS IN THIS LEASE BUT WITH SUCH AMENDMENTS AS SHALL BE
NECESSARY TO MAKE THEM APPLICABLE TO AN UNDERLEASE

 

3.30.13.3                           AN ORDER OF THE COURT AUTHORISING AN
AGREEMENT BETWEEN THE PARTIES TO SUCH UNDERLEASE EXCLUDING THE OPERATION OF
SECTIONS 24 TO 28 (INCLUSIVE) OF THE 1954 ACT IN RELATION TO THE TENANCY CREATED
BY SUCH UNDERLEASE HAS BEEN OBTAINED AND PRODUCED TO THE LANDLORD

 


3.30.14                                    TO ENFORCE THE PERFORMANCE AND
OBSERVANCE BY EVERY SUCH UNDERTENANT OF THE PROVISIONS OF THE UNDERLEASE AND NOT
AT ANY TIME EITHER EXPRESSLY OR BY IMPLICATION TO WAIVE ANY OF THE COVENANTS OR
CONDITIONS ON THE PART OF ANY UNDERTENANT OR ASSIGNEE OF ANY UNDERLEASE OR ANY
BREACH THEREOF NOR (WITHOUT THE CONSENT OF THE LANDLORD) VARY THE TERMS OF ANY
PERMITTED UNDERLEASE INSOFAR AS SUCH TERMS WERE REQUIRED IN ORDER TO COMPLY WITH
THE PROVISIONS OF THIS LEASE AND NOT TO BE PARTY OR PRIVY TO ANY AGREEMENT OR
ARRANGEMENT FOR THE COMMUTATION IN WHOLE OR IN PART OF ANY ANNUAL RENT TO BE
RESERVED AND MADE PAYABLE BY ANY UNDERLETTING AND NO RENT RESERVED BY AN
UNDERLEASE SHALL BE PAYABLE MORE THAN ONE QUARTER IN ADVANCE


 


3.30.15                                    IN RELATION TO ANY PERMITTED
UNDERLEASE:


 

3.30.15.1                           TO ENSURE THAT THE RENT IS REVIEWED IN
ACCORDANCE WITH THE TERMS OF THE UNDERLEASE

 

3.30.15.2                           NOT TO AGREE THE REVIEWED RENT WITH THE
UNDERTENANT WITHOUT THE PRIOR WRITTEN APPROVAL OF THE LANDLORD (SUCH APPROVAL
NOT TO BE UNREASONABLY WITHHELD OR DELAYED)

 

3.30.15.3                           TO GIVE NOTICE TO THE LANDLORD OF THE
DETAILS OF THE AGREEMENT OR DETERMINATION OF EVERY RENT REVIEW WITHIN FOURTEEN
DAYS

 


3.30.16                                    PRIOR TO THE ASSIGNMENT OF ANY
PERMITTED UNDERLEASE THE TENANT SHALL PROCURE THAT THERE ARE DELIVERED:


 

3.30.16.1                           TO THE LANDLORD A DEED CONTAINING COVENANTS
BY THE ASSIGNEE WITH THE LANDLORD IN SUCH FORM AS THE LANDLORD MAY REASONABLY
REQUIRE TO PERFORM AND OBSERVE ALL THE TENANT’S COVENANTS IN AND ALL OTHER
PROVISIONS OF THE UNDERLEASE DURING THE RESIDUE OF THE TERM OF THE UNDERLEASE
(INCLUDING ANY CONTINUATION THEREOF) AND

 

3.30.16.2                           TO THE LANDLORD AND SEPARATELY TO THE TENANT
A DEED CONTAINING COVENANTS BY THE ASSIGNOR WITH THE LANDLORD IN SUCH FORM AS
THE

 

21

--------------------------------------------------------------------------------


 

LANDLORD MAY REASONABLY REQUIRE IF THE LANDLORD’S CONSENT TO SUCH ASSIGNMENT IS
SUBJECT TO A CONDITION THAT THE UNDERTENANT ENTERS INTO A DEED AS CONTEMPLATED
BY CLAUSE 3.30.12.7

 

3.30.16.3                           TO THE LANDLORD A DEED CONTAINING COVENANTS
BY THE ASSIGNEE WITH THE LANDLORD TO COMPLY WITH SECTION 6(1) OF THE 2002 ACT IN
RESPECT OF THE ASSIGNMENT AND INDEMNIFY AND KEEP INDEMNIFIED THE LANDLORD FROM
AND AGAINST ALL ACTIONS PROCEEDINGS COSTS CLAIMS LOSSES AND LIABILITIES ARISING
AS A RESULT OF ANY FAILURE TO DO SO

 


3.30.17                                    PRIOR TO THE GRANT OF AN UNDERLEASE
OF ANY PERMITTED PART THE TENANT WILL OBTAIN ANY PLANNING PERMISSION AND OTHER
CONSENTS OR APPROVALS REQUIRED AND SUBJECT TO THE LANDLORD FIRST APPROVING IN
WRITING ANY SUCH PERMISSION AND CONSENTS (SUCH APPROVAL ONLY TO BE WITHHELD ON
THE BASIS THAT IN THE LANDLORD’S REASONABLE OPINION ANY CONDITION DOES OR MIGHT
PREJUDICE THE LANDLORD’S INTEREST IN THE DEMISED PREMISES OR THE ADJOINING OR
NEIGHBOURING PREMISES OR ANY PART OR PARTS THEREOF) THE TENANT WILL CARRY OUT
ALL NECESSARY WORKS (WHICH HAVE BEEN APPROVED BY THE LANDLORD IN ACCORDANCE WITH
CLAUSE 3.13) TO ENABLE SUCH PERMITTED PART AND THE REMAINDER OF THE DEMISED
PREMISES TO FORM SEPARATE SELF-CONTAINED ACCOMMODATION ALL SUCH WORKS TO BE
CARRIED OUT IN A GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH PLANS AND
SPECIFICATIONS WHICH SHALL HAVE FIRST BEEN APPROVED BY THE LANDLORD THE APPROVAL
OF THE LANDLORD BEING SUBJECT TO THE SAME CONDITIONS AND PROVISIONS AND AS SET
OUT IN CLAUSE 3.13


 


3.30.18                                    NOTWITHSTANDING ANYTHING HEREIN
CONTAINED AT NO TIME DURING THE TERM SHALL MORE THAN ONE PERMITTED PART BE
UNDERLET AT ANY TIME


 


3.30.19                                    WITHIN 21 DAYS OF ANY WRITTEN REQUEST
BY THE LANDLORD TO SUPPLY TO THE LANDLORD SUCH INFORMATION AS THE LANDLORD MAY
REASONABLY REQUIRE IN RESPECT OF ANY APPLICATION MADE PURSUANT TO THIS CLAUSE
3.30 AND IN RESPECT OF ANY TENANTS OR UNDERTENANTS OR OCCUPIERS OF THE DEMISED
PREMISES INCLUDING COPIES OF ANY LEASES OR OTHER DOCUMENTS RELATING THERETO AND
IN RESPECT OF ANY EXPENDITURE (INCURRED BY THE TENANT WITHIN TWELVE MONTHS OF
SUCH REQUEST) ON REPAIR AND MAINTENANCE OF THE DEMISED PREMISES


 


3.30.20                                    NOTWITHSTANDING ANYTHING HEREIN
CONTAINED IT IS HEREBY AGREED AND DECLARED THAT THE TENANT MAY WITHOUT ANY
CONSENT OF THE LANDLORD SHARE OCCUPATION OF THE DEMISED PREMISES OR ANY PART OR
PARTS THEREOF WITH (AS LICENSEE ONLY)


 

3.30.20.1                           ANY WHOLLY OWNED SUBSIDIARY (AS DEFINED BY
SECTION 736 OF THE COMPANIES ACT 1985) FOR THE TIME BEING OF THE TENANT

 

3.30.20.2                           ANY HOLDING COMPANY (AS DEFINED BY THE SAID
SECTION 736) FOR THE TIME BEING OF THE TENANT (NOT BEING THE TENANT ITSELF)

 

PROVIDED THAT no relationship of landlord and tenant is thereby created and that
any such company or body immediately vacates the Demised Premises on its ceasing
to be a company as described in clauses 3.30.20.1 and 3.30.20.2

 

3.31                                                Registration

 


3.31.1                                          TO REGISTER WITH THE LANDLORD
WITHIN 21 DAYS’ NOTICE OF ANY DEALING OR DEVOLUTION WHATSOEVER WITH THE INTEREST
AND ESTATE CREATED BY THIS LEASE (OR ANY REVIEW OF THE RENT PAYABLE UNDER AN
UNDERLEASE) TOGETHER WITH THE IDENTITY AND ADDRESS OF ANY PERSON (WHETHER
MEDIATE OR INTERMEDIATE) TO WHOM ANY INTEREST OR ESTATE HAS PASSED AND PRODUCE
TO THE LANDLORD’S SOLICITORS A CERTIFIED COPY OF THE ASSURANCE

 

22

--------------------------------------------------------------------------------


 


UNDERLEASE OR OTHER RELEVANT DEED OR DOCUMENT (INCLUDING A RENT REVIEW
MEMORANDUM) AND TO PAY TO THEM THEIR REASONABLE FEES FOR SUCH REGISTRATION


 


3.31.2                                          WITHIN SEVEN DAYS OF COMPLETION
OF THE REGISTRATION OF SUCH ASSIGNMENT OR UNDERLEASE OR OTHER DISPOSITION OR
DEVOLUTION PURSUANT TO THE 2002 ACT TO PROVIDE TO THE LANDLORD OFFICIAL COPIES
SHOWING THE REGISTRATION THEREOF


 

3.32                                                Covenants in the Superior
Lease

 

To observe and perform the covenants on the part of the Landlord as tenant under
the Superior Lease (save for the payment of rents) insofar as the same relate to
or affect the Demised Premises

 

3.33                                                Information

 

If called upon to do so to furnish to the Landlord or any person acting as the
third party determining any rent in default of agreement between the parties
under any provisions for rent review contained in this lease such information as
may reasonably be requested in writing in relation to the implementation of any
provisions for rent review

 

3.34                                                Keyholders

 

To ensure that at all times the Landlord has written notice of the name home
address and home telephone number of at least one keyholder of the Demised
Premises

 

3.35                                                New guarantor

 

Within fourteen days of the death during the Term of any Guarantor or of such
person having a receiver appointed under the Mental Health Act 1983 or there
occurring in relation to any Guarantor a Terminating Event as defined in clause
6.1.2 to give notice of this to the Landlord and if so required by the Landlord
at the expense of the Tenant to procure some other person acceptable to the
Landlord to execute a guarantee in respect of the Tenant’s obligations contained
in this lease in the form of the Guarantor’s covenants contained in this lease
within 28 days of being so required by the Landlord

 

3.36                                                Landlord’s rights

 

To permit the Landlord and all others authorised by it at all times subject to
the prescribed notice periods set out in this lease during the Term to exercise
without interruption or interference any of the rights granted to it by virtue
of the provisions of this lease

 

3.37                                                2002 Act

 


3.37.1                                          TO COMPLY WITH SECTION 6(1) OF
THE 2002 ACT IN RESPECT OF THE GRANT OF THIS LEASE OR A SUBSEQUENT ASSIGNMENT
THEREOF AND TO INDEMNIFY AND KEEP INDEMNIFIED THE LANDLORD FROM AND AGAINST ALL
ACTIONS PROCEEDINGS COSTS CLAIMS LOSSES AND LIABILITIES ARISING AS A RESULT OF
ANY FAILURE TO DO SO


 


3.37.2                                          IF THIS LEASE OR ANY EASEMENT OR
ANY OTHER MATTERS THEREIN ARE REGISTERED OR NOTED IN ANY REGISTERS PURSUANT TO
THE 2002 ACT THEN ON THE EXPIRATION OR SOONER DETERMINATION OF THE TERM TO
DELIVER TO THE LANDLORD THE ORIGINAL OF THIS LEASE AND ANY OTHER DOCUMENTATION
IN THE TENANT’S POSSESSION OR CONTROL NECESSARY TO PROCURE

 

23

--------------------------------------------------------------------------------


 


THE CLOSURE OF THE REGISTERED TITLE THERETO AND THE CANCELLATION OF ANY SUCH
NOTING THEREOF


 


4.                                                              INSURANCE


 

4.1                                                       Landlord to insure

 

The Landlord covenants with the Tenant during the period whilst it is the
Landlord and without liability in respect of any subsequent period to use all
reasonable endeavours to ensure that the landlord under the Superior Lease keeps
the Building insured with some publicly quoted insurance company or with Lloyds’
Underwriters and through such agency as the superior landlord shall from time to
time decide subject to such exclusions excesses and limitations as may be
imposed by the insurers in accordance with the covenant to insure contained in
the Superior Lease:

 

4.1.1                                                in the full reinstatement
cost of the Building against loss or damage by the Insured Risks including
architects’ surveyors’ and other professional fees (and Value Added Tax thereon)
and expenses incidental thereto the cost of shoring up demolition and site
clearance and similar expenses

 

4.1.2                                                the breakdown and explosion
of any engineering and electrical plant and machinery to the extent that they
are not covered by clause 4.1.1

 

AND to use all reasonable endeavours to ensure that the landlord under the
Superior Lease and/or the Landlord insures (subject to such exclusions excesses
and limitations as may be imposed by the insurers) the loss of rent (excluding
Service Charge and Insurance Rent but including any Value Added Tax chargeable
on the rent firstly reserved) or rental value from time to time payable or
reasonably estimated to be payable for such period (being four years) as may be
reasonably required by the Landlord from time to time having regard to the
likely period required for reinstatement of the Building in the event of partial
or total destruction and property owners’ liability and such other insurances as
the Landlord or any superior landlord may from time to time deem necessary to
effect

 

4.2                                                       Landlord to produce
evidence of insurance

 

At the request of the Tenant the Landlord shall as soon as reasonably
practicable produce to the Tenant reasonable evidence from the insurers of the
terms of the policy of such insurance and the fact that the policy is subsisting
and in effect

 

4.3                                                       Destruction of the
Building

 

If the Demised Premises or any part of the Building is destroyed or damaged by
any of the Insured Risks but subject always to the provisions of clause 4.4
hereof then:

 

4.3.1                                                unless payment of the
insurance monies shall be refused in whole or in part by reason of any act or
default of the Tenant or any undertenant or any person under its or their
control and

 

4.3.2                                                subject to the Landlord
being able to obtain any necessary planning consents and all other necessary
licences approvals and consents which the Landlord shall use its reasonable
endeavours to obtain but shall not be obliged to institute any appeals and

 

24

--------------------------------------------------------------------------------


 

4.3.3                subject to the necessary labour and materials being and
remaining available which the Landlord shall use its reasonable endeavours to
obtain as soon as practicable

 

the Landlord shall use its reasonable endeavours to procure that the superior
landlord under the Superior Lease lays out the net proceeds of such insurance
(other than any in respect of loss of rent) in the rebuilding and reinstatement
of the premises so destroyed or damaged substantially as the same were prior to
any such destruction or damage

 


4.4                                                       OPTION TO DETERMINE BY
THE LANDLORD OR THE TENANT


 

If any destruction or damage shall render the Building or the Demised Premises
or the means of access thereto or the plant and equipment serving the Demised
Premises unfit for use or occupation and such destruction or damage is not
reinstated within three years and six months of such destruction or damage then
either the Landlord or the Tenant may determine this lease by giving to the
other not less than six months’ notice in writing but in the case of the Tenant
it shall not be entitled to give notice where the insurance monies are wholly or
partially irrecoverable by reason solely or in part of any act default or
neglect of the Tenant its servants agents or licensees and such determination
shall be without prejudice to any claim by either party against the other in
respect of any antecedent breach of covenant PROVIDED ALWAYS that if such option
shall be exercised then the Landlord shall be relieved from the obligation to
lay out the net proceeds of such insurance as aforesaid and shall be solely
entitled to all monies payable under or by virtue of any such insurance

 


4.5                                                       FRUSTRATION


 

If for any reason whatsoever the obligation by the Landlord to rebuild or
reinstate as set out in this lease or that of the superior landlord under the
Superior Lease becomes impossible to perform such obligation shall immediately
be deemed to have been discharged and the Landlord shall be solely entitled to
all monies payable by virtue of any such insurances and the Landlord may at any
time thereafter by notice in writing given to the Tenant determine this lease
but without prejudice to any claim by either party against the other in respect
of any antecedent breach of covenant

 


4.6                                                       PAYMENT OF INSURANCE
MONIES REFUSED/EXCESS


 


4.6.1                                                IF THE PAYMENT OF ANY
INSURANCE MONIES IS REFUSED IN WHOLE OR IN PART AS A RESULT OF SOME ACT OR
DEFAULT OF THE TENANT OR ANY UNDERTENANT OR ANY PERSON UNDER ITS CONTROL THE
TENANT SHALL PAY TO THE LANDLORD ON DEMAND THE AMOUNT SO REFUSED TOGETHER WITH
HIGHER RATE INTEREST ON SUCH AMOUNT FROM THE DATE OF SUCH DEMAND


 


4.6.2                                                IF AT ANY TIME ANY CLAIM
SHALL BE MADE UNDER THE INSURANCE POLICY EFFECTED BY THE LANDLORD AGAINST THE
INSURED RISKS THE TENANT SHALL REPAY TO THE LANDLORD ON DEMAND ANY AMOUNT (OR A
PROPORTION THEREOF AS PROPERLY DETERMINED BY THE LESSOR WHERE THE CLAIM RELATES
TO THE DEMISED PREMISES AND OTHER PREMISES) WHICH MAY BE DEDUCTED OR DISALLOWED
BY THE INSURERS PURSUANT TO ANY EXCESS PROVISION IN THE INSURANCE POLICY UPON
SETTLEMENT OF ANY CLAIM


 


4.7                                                       BENEFIT OF OTHER
INSURANCES


 

If the Tenant becomes entitled to the benefit of any insurance on the Demised
Premises which is not effected or maintained in pursuance of the obligations
contained in this lease then the Tenant shall apply all monies received by
virtue of

 

25

--------------------------------------------------------------------------------


 

such insurance in making good the loss or damage in respect of which such monies
were received

 


4.8                                                       INSURANCE BECOMING
VOID


 

The Tenant shall not do anything to cause any policy of insurance in respect of
the Demised Premises or the Building and against damage by any of the Insured
Risks to become void or voidable or to cause the rate of premium payable to be
increased and shall repay on demand to the Landlord all sums paid by way of
increased premiums and all expenses incurred by the Landlord

 


4.9                                                       REQUIREMENTS OF
INSURERS


 

The Tenant shall at all times comply with all requirements of the superior
landlord’s and/or the Landlord’s insurers so far as such requirements are known
to the Tenant

 


4.10                                                NOTICE BY TENANT


 

The Tenant shall immediately upon becoming aware of the same give notice to the
Landlord of the occurrence of any event against which insurance is likely to
have been effected by the Landlord or any superior landlord

 


4.11                                                CESSER OF RENT


 

If the Demised Premises or the Building or any part of either of them is
destroyed or damaged by any of the Insured Risks so as to render the Demised
Premises unfit for occupation and use or inaccessible and the policy or policies
of insurance have not been vitiated or payment of the policy monies refused in
whole or in part in consequence of some act or default of the Tenant or any
undertenant or any person under the Tenant’s and/or the undertenant’s control
then the rent first reserved under this lease (or a fair proportion according to
the nature and extent of the damage sustained) shall be suspended until the
Demised Premises shall be again rendered fit for occupation and use and
accessible or until the expiration of four years commencing on the date of the
destruction or damage (whichever shall be the earlier) any dispute regarding the
cesser of rent shall be referred to arbitration PROVIDED ALWAYS that under no
circumstances shall the amount of the rent which ceases to be payable hereunder
exceed the amount received by the Landlord in respect of the loss of rent
insurance relating to the Demised Premises

 


5.                                                              LANDLORD’S
COVENANTS


 


5.1                                                           QUIET ENJOYMENT


 

The Landlord covenants that the Tenant may peaceably and quietly hold and enjoy
the Demised Premises for the Contractual Term without any interruption from the
Landlord or any person lawfully claiming through under or in trust for the
Landlord

 


5.2                                                       SERVICES


 

Subject to the payment by the Tenant of the Service Charge the Landlord
covenants with the Tenant to provide or procure the provision of such Services
as the Landlord considers appropriate and desirable for the proper management
maintenance and operation of the Estate the Building and/or the Car Park acting
at all times in accordance with the principles of good estate management (it
being expressly agreed that the principles of good estate management require the
lifts of the Building to be in working order and for the Demised Premises to be
supplied as appropriate with heating and air conditioning) Provided Nevertheless
that the

 

26

--------------------------------------------------------------------------------


 

Landlord shall not be responsible for any breakdown or delay in the provision of
any of the Services due to circumstances beyond the entire control of the
Landlord

 


5.3                                                       SUPERIOR LEASE


 

The Landlord with the Tenant by way of indemnity only to observe and perform the
covenants on the part of the tenant contained in the Superior Lease but only
insofar as they are not the responsibility of the Tenant pursuant to the terms
of this lease

 


6.                                                              PROVISOS AND
AGREEMENTS


 

PROVIDED ALWAYS IT IS HEREBY AGREED AND DECLARED as follows:

 


6.1                                                       RE-ENTRY


 


6.1.1                                                IF AND WHENEVER DURING THE
TERM:


 

6.1.1.1             THE RENTS (OR ANY OF THEM OR ANY PART OF THEM) UNDER THIS
LEASE ARE OUTSTANDING FOR 21 DAYS AFTER BECOMING DUE WHETHER FORMALLY DEMANDED
OR NOT OR

 

6.1.1.2             THERE IS A BREACH BY THE TENANT OR THE GUARANTOR OF ANY
COVENANT OR OTHER TERM OF THIS LEASE OR ANY DOCUMENT SUPPLEMENTAL TO THIS LEASE
OR

 

6.1.1.3             THERE OCCURS IN RELATION TO THE TENANT OR ANY GUARANTOR A
TERMINATING EVENT AS DEFINED IN CLAUSE 6.1.2

 

the Landlord may re-enter the Demised Premises (or any part of them in the name
of the whole) at any time (and even if any previous right of re-entry has been
waived) and then the Term will absolutely cease but without prejudice to any
rights or remedies which may have accrued to the Landlord against the Tenant or
the Guarantor in respect of any breach of covenant or other term of this lease
(including the breach in respect of which the re-entry is made)

 


6.1.2                                                FOR THE PURPOSES HEREOF
“TERMINATING EVENT” MEANS ANY OF THE FOLLOWING:


 

6.1.2.1             IN RELATION TO AN INDIVIDUAL:

 

6.1.2.1.1          THE INDIVIDUAL FAILING TO PAY A DEBT OR DEBTS WHICH IS OR ARE
IN THE AGGREGATE EQUAL TO OR IN EXCESS OF THE BANKRUPTCY LEVEL FROM TIME TO TIME
AND A STATUTORY DEMAND IN RESPECT THEREOF HAVING BEEN NEITHER COMPLIED WITH NOR
SET ASIDE

 

6.1.2.1.2          THE MAKING OF AN APPLICATION TO THE COURT FOR AN INTERIM
ORDER UNDER PART VIII OF THE INSOLVENCY ACT 1986

 

6.1.2.1.3          THE PRESENTATION OF A BANKRUPTCY PETITION IN RESPECT OF THE
INDIVIDUAL

 

6.1.2.1.4          THE APPOINTMENT OF AN INTERIM RECEIVER IN RESPECT OF THE
INDIVIDUAL’S PROPERTY OR ANY OF IT

 

6.1.2.1.5          THE MAKING OF A BANKRUPTCY ORDER IN RESPECT OF THE INDIVIDUAL
(WHETHER IN ENGLAND OR ELSEWHERE)

 

6.1.2.2             IN RELATION TO A COMPANY:

 

27

--------------------------------------------------------------------------------


 

6.1.2.2.1          THE PRESENTATION OF A PETITION FOR THE WINDING UP OF THE
COMPANY

 

6.1.2.2.2          THE PASSING OF A RESOLUTION TO WIND UP THE COMPANY (OTHER
THAN IN CONNECTION WITH A MEMBER’S VOLUNTARY WINDING UP FOR THE PURPOSES OF AN
AMALGAMATION OR RECONSTRUCTION WHICH HAS THE PRIOR WRITTEN CONSENT OF THE
LANDLORD) OR THE CONVENING OF A MEETING OF THE COMPANY’S CREDITORS FOR THE
PURPOSES OF CONSIDERING A RESOLUTION THAT THE COMPANY BE WOUND UP VOLUNTARILY

 

6.1.2.2.3          THE MAKING OF A WINDING UP ORDER IN RELATION TO THE COMPANY
(WHETHER IN ENGLAND OR ELSEWHERE)

 

6.1.2.2.4          ANY PERSON BECOMING ENTITLED TO APPOINT AN ADMINISTRATIVE
RECEIVER OF THE UNDERTAKING OF THE COMPANY OR ANY PART OF IT

 

6.1.2.2.5          THE APPOINTMENT OF SUCH AN ADMINISTRATIVE RECEIVER

 

6.1.2.2.6          THE PASSING OF A RESOLUTION TO PRESENT A PETITION FOR AN
ADMINISTRATION ORDER IN RESPECT OF THE COMPANY

 

6.1.2.2.7          THE PRESENTATION OF A PETITION FOR THE MAKING OF AN
ADMINISTRATION ORDER IN RESPECT OF THE COMPANY

 

6.1.2.2.8          THE MAKING OF AN ADMINISTRATION ORDER IN RESPECT OF THE
COMPANY

 

6.1.2.2.9          THE DIRECTORS OF THE COMPANY OR A NOMINEE CONVENING A MEETING
OF THE COMPANY’S CREDITORS OR ANY OF THEM OR SUBMITTING A PROPOSAL IN RESPECT OF
A VOLUNTARY ARRANGEMENT TO THE COMPANY’S CREDITORS OR ANY OF THEM PURSUANT TO
PART I OF THE INSOLVENCY ACT 1986

 

6.1.2.2.10        THE COMPANY MAKING AN APPLICATION TO THE COURT UNDER
SECTION 425 OF THE COMPANIES ACT 1985

 

6.1.2.2.11        THE PUBLICATION OF A NOTICE PURSUANT TO SECTION 652 OF THE
COMPANIES ACT 1985 IN THE GAZETTE WITH A VIEW TO THE COMPANY’S NAME BEING STRUCK
OFF THE REGISTER OF COMPANIES (WHETHER OR NOT THE COMPANY IS STRUCK OFF OR IS
SUBSEQUENTLY RE-STORED ON SUCH REGISTER)

 

6.1.2.3             IN RELATION TO ANY PERSON (WHETHER AN INDIVIDUAL OR A
COMPANY):

 

6.1.2.3.1          THE CONVENING OF A MEETING OF THE PERSON’S CREDITORS OR ANY
OF THEM OR THE ENTERING INTO OF ANY ARRANGEMENT SCHEME COMPROMISE MORATORIUM OR
COMPOSITION WITH THE PERSON’S CREDITORS OR ANY OF THEM (WHETHER PURSUANT TO PART
I OR PART VIII OF THE INSOLVENCY ACT 1986 OR OTHERWISE)

 

6.1.2.3.2          THE APPOINTMENT OF A RECEIVER IN RESPECT OF ANY OF THE
PERSON’S ASSETS

 

6.1.2.3.3          ANY STEPS BEING TAKEN TO ENFORCE ANY SECURITY OVER THE
PERSON’S PROPERTY OR TO REPOSSESS GOODS IN THE PERSON’S POSSESSION UNDER ANY
HIRE PURCHASE AGREEMENT

 

28

--------------------------------------------------------------------------------


 

6.1.2.3.4          ANY DISTRESS ATTACHMENT EXECUTION OR OTHER LEGAL PROCESS
BEING LEVIED ON OR ENFORCED AGAINST ANY OF THE PERSON’S ASSETS

 


6.2                                                       EXCLUSION OF
LANDLORD’S LIABILITY


 

The Landlord shall be under no liability for or in respect of any loss or damage
which may be caused to the Tenant its employees or visitors or to the Demised
Premises by reason of any act neglect or default of any third party on any part
of the Building and/or the Adjoining or Neighbouring Premises or in respect of
any breach of any obligation on the part of the Landlord herein contained for
repair or maintenance unless the Landlord has received notice in writing that
repair is necessary unless it knows of the necessity for such work and then only
if it is able to obtain all necessary permissions or consents to the carrying
out of such work and if the necessary labour and materials are available

 


6.3                                                       LANDLORD NOT
RESPONSIBLE FOR GOODS


 

The Landlord shall be under no responsibility whatsoever in respect of any goods
or articles left for the Tenant with the Landlord’s employees

 


6.4                                                  DISPUTES


 

Any dispute arising between the Tenant and any third party as to any easement or
rights whatsoever in connection with the use or occupation of the Demised
Premises and any other part of the Building or as to the Common Parts the Common
Accessways and/or any Adjoining or Neighbouring Premises shall be decided by the
Landlord or whom it may direct whose decision shall be final and binding on the
Tenant

 


6.5                                                       NOTICES


 

The provisions of section 196 of the Law of Property Act 1925 as amended by the
Recorded Delivery Service Act 1962 shall apply to the giving and service of all
notices and documents under or in connection with this lease except that
section 196 shall be deemed to be amended as follows:

 

6.5.1                the final words of section 196 (4) ’... and that service
... be delivered’ shall be deleted and there shall be substituted ‘... and that
service shall be deemed to be made on the second Working Day after the
registered letter has been posted “Working Day” meaning any day from Monday to
Friday (inclusive) other than Christmas Day Good Friday and any statutory bank
or public holiday’

 

6.5.2                any notice or document shall also be sufficiently served if
sent by telephonic facsimile transmission or any other means of electronic
written transmission to the party to be served and that service shall be deemed
to be made on the day of transmission if transmitted before 4 pm on a Working
Day but otherwise on the next following Working Day (as defined above)

 

and in this clause ‘party’ includes any Guarantor

 

29

--------------------------------------------------------------------------------


 


6.6                                                       VALUE ADDED TAX


 

All sums payable by the Tenant hereunder which are from time to time subject to
Value Added Tax shall be considered to be tax exclusive sums and Value Added Tax
at the appropriate rate shall be payable by the Tenant in addition thereto

 


6.7                                                       EXCLUSION OF STATUTORY
COMPENSATION


 

Any statutory right of the Tenant to claim compensation from the Landlord on
vacating the Demised Premises shall be excluded to the extent that the law
allows

 

DEVELOPMENT BY THE LANDLORD

 


6.8                                                       NO RIGHTS OF LIGHT ETC


 

The Tenant shall not be entitled to any rights of access of light or air to the
Demised Premises which would restrict or interfere with the free use of any of
the Adjoining or Neighbouring Premises for building or any other purpose

 


6.9                                                       LANDLORD FREE TO
DEVELOP


 

Nothing herein contained or implied by this lease shall impose any restriction
on the use or development of any land or buildings of the Landlord (other than
the Demised Premises) whether or not comprised within the Building and/or any
Adjoining or Neighbouring Premises or give the Tenant the right to enforce or to
prevent the release or modification of any obligation entered into by any tenant
of the Landlord in respect of property other than the Demised Premises or shall
operate to prevent or restrict in any way the development and use of any such
land

 


6.10                                                LANDLORD FREE TO BUILD INTO
STRUCTURE


 

Nothing in this lease shall restrict the right of the Landlord at any time to
build into under or upon the Structure and/or any Adjoining or Neighbouring
Premises so long as the services and amenities properly adequate to permit the
Tenant’s use and enjoyment of the Demised Premises for the purpose permitted
hereunder remain available at all times

 


6.11                                                EXCLUSION OF USE WARRANTY


 

Nothing in this lease or in any consent granted by the Landlord under this lease
shall imply or warrant that the Demised Premises may lawfully be used under the
Planning Acts for the purpose authorised in this lease (or any purpose
subsequently authorised)

 


6.12                                                ENTIRE UNDERSTANDING


 

This Lease embodies the entire understanding of the parties relating to the
Demised Premises and to all the matters dealt with by any of the provisions of
this lease

 


6.13                                                REPRESENTATIONS


 

The Tenant acknowledges that this lease has not been entered into in reliance
wholly or partly on any statement or representation made by or on behalf of the
Landlord except any such statement or representation that is expressly set out
in this lease or is given in writing by the Landlord’s solicitors or in written
replies of the Landlord’s solicitors given in response to preliminary enquiries
raised by the Tenant’s solicitors

 

30

--------------------------------------------------------------------------------


 


6.14                                                LICENCES ETC UNDER HAND


 

Whilst the Landlord is a limited company or other corporation all licences
consents approvals and notices required to be given by the Landlord shall be
sufficiently given if given under the hand of a director the secretary or other
duly authorised officer of the Landlord

 


6.15                                                TENANT’S PROPERTY


 

If after the Tenant has vacated the Demised Premises on the expiry of the Term
any property of the Tenant remains in or on the Demised Premises and the Tenant
fails to remove it within seven days after being requested in writing by the
Landlord to do so or if after using its reasonable endeavours the Landlord is
unable to make such a request to the Tenant within fourteen days from the first
attempt so made by the Landlord:

 


6.15.1                                          THE LANDLORD MAY AS THE AGENT OF
THE TENANT SELL SUCH PROPERTY AND THE TENANT WILL INDEMNIFY THE LANDLORD AGAINST
ANY LIABILITY INCURRED BY IT TO ANY THIRD PARTY WHOSE PROPERTY SHALL HAVE BEEN
SOLD BY THE LANDLORD IN THE MISTAKEN BELIEF HELD IN GOOD FAITH (WHICH SHALL BE
PRESUMED UNLESS THE CONTRARY BE PROVED) THAT SUCH PROPERTY BELONGED TO THE
TENANT


 


6.15.2                                          IF THE LANDLORD HAVING MADE
REASONABLE EFFORTS IS UNABLE TO LOCATE THE TENANT THE LANDLORD SHALL BE ENTITLED
TO RETAIN SUCH PROCEEDS OF SALE ABSOLUTELY UNLESS THE TENANT SHALL CLAIM THEM
WITHIN THREE MONTHS OF THE DATE UPON WHICH THE TENANT VACATED THE DEMISED
PREMISES AND


 


6.16                                                ENFORCEMENT OF LANDLORD’S
COVENANTS


 

The covenants on the part of the Landlord contained in or obligations on its
part implied by this lease shall be binding in full upon the owner of the
reversion expectant upon the expiration of the Term but shall not be enforceable
against any person firm or company who has owned such reversion after he or it
shall have parted with all interest therein

 


6.17                                                ENTRY FOR DISTRESS


 

That if the whole or any part of any payments to be made by the Tenant to the
Landlord hereunder shall be in arrear for 21 days (whether any legal demand
therefor shall have been made or not) it shall be lawful for the Landlord to
enter into and upon the Demised Premises at any time by any means not involving
assaulting any person and distrain and to dispose of the distress or distresses
then and there found and to apply the produce thereof in or towards payment of
the said payments in arrear and so that the power of the Landlord to distrain
upon the Demised Premises shall extend to and include any tenant’s fixtures or
fittings not otherwise by Law distrainable which may from time to time be
thereon

 


6.18                                                ACCEPTANCE OF RENT NO WAIVER


 

That no demand for acceptance of or receipt for rent by the Landlord after
knowledge or notice received by the Landlord or its agents or the Landlord’s
surveyor of any breach of any of the Tenant’s covenants hereunder shall operate
as a waiver of any such breach

 

31

--------------------------------------------------------------------------------


 


6.19                                                INTERFERENCE WITH EASEMENTS


 

The Landlord shall not have any liability in damages or otherwise in respect of
the manner of the exercise of the Landlord’s absolute discretion to take or
refrain from taking steps in respect of any obstruction of or interference with
any easements rights or privileges appurtenant to the Demised Premises by any
third parties

 


6.20                                                RIGHTS EASEMENTS ETC


 

The operation of section 62 of the Law of Property Act 1925 shall be excluded
from this lease and the only rights granted to the Tenant are those (if any)
expressly set out in this lease and the Tenant shall not by virtue of this lease
be deemed to have acquired or be entitled to and the Tenant shall not during the
Term acquire or become entitled to by any means whatever any easement from or
over or affecting any other land or premises now or at any time after the date
of this lease belonging to the Landlord and not comprised in this lease

 


6.21                                                JURISDICTION


 

The English Courts shall have exclusive jurisdiction regarding all matters
appertaining to this lease and the parties hereto (including any Guarantor) and
all other persons or companies concerned with regard to this lease shall submit
to such jurisdiction

 


6.22                                                COVENANTS RELATING TO
ADJOINING OR NEIGHBOURING PREMISES


 

Nothing contained in or implied by this lease shall give the Tenant the benefit
of or the right to enforce or to prevent the release or modification of any
covenant agreement or condition entered into by any tenant of the Landlord in
respect of any part of any Adjoining or Neighbouring Premises

 


6.23                                                EFFECT OF WAIVER


 

Each of the Tenant’s covenants shall remain in full force both at law and in
equity notwithstanding that the Landlord shall have waived or released
temporarily any such covenant or waived or released temporarily or permanently
revocably or irrevocably any similar covenant or covenants affecting any
Adjoining or Neighbouring Premises

 


6.24                                                PERPETUITY PERIOD


 

The perpetuity period applicable to this lease shall be 80 years from the
commencement of the Contractual Term and whenever in this lease either party is
granted a future interest there shall be deemed to be included in respect of
every such grant a provision requiring that future interest to vest within the
stated period and for it to be void for remoteness if it shall not have so
vested

 


7.                                                              GUARANTOR’S
COVENANTS


 

The Guarantor covenants with the Landlord that:

 


7.1                                                       TO PAY OBSERVE AND
PERFORM


 

During the Term the Tenant shall punctually pay the rents and observe and
perform the Tenant’s Covenants (as hereinafter defined) and other terms of this
lease and if at any such time the Tenant shall make any default in payment of
the rents or in observing or performing any of the Tenant’s Covenants (as
hereinafter defined) or

 

32

--------------------------------------------------------------------------------


 

other terms of this lease the Guarantor will pay the rents and observe or
perform the Tenant’s Covenants (as hereinafter defined) or terms in respect of
which the Tenant shall be in default and make good to the Landlord on demand and
indemnify the Landlord against all losses damages costs and expenses arising or
incurred by the Landlord as a result of such non-payment non-performance or
non-observance (including but without limitation any costs and expenses incurred
by the Landlord in obtaining payment of any monies due from the Guarantor
pursuant to this covenant) notwithstanding:

 


7.1.1                                                ANY TIME OR INDULGENCE
GRANTED BY THE LANDLORD TO THE TENANT OR ANY NEGLECT OR FORBEARANCE OF THE
LANDLORD IN ENFORCING THE PAYMENT OF THE RENTS OR THE OBSERVANCE OR PERFORMANCE
OF THE TENANT’S COVENANTS OR OTHER TERMS OF THIS LEASE OR ANY REFUSAL BY THE
LANDLORD TO ACCEPT RENTS TENDERED BY OR ON BEHALF OF THE TENANT AT A TIME WHEN
THE LANDLORD WAS ENTITLED (OR WOULD AFTER THE SERVICE OF A NOTICE UNDER THE LAW
OF PROPERTY ACT 1925 SECTION 146 HAVE BEEN ENTITLED) TO RE-ENTER THE DEMISED
PREMISES


 


7.1.2                                                THAT THE TERMS OF THIS
LEASE MAY HAVE BEEN VARIED BY AGREEMENT BETWEEN THE PARTIES


 


7.1.3                                                THAT THE TENANT SHALL HAVE
SURRENDERED PART OF THE DEMISED PREMISES IN WHICH EVENT THE LIABILITY OF THE
GUARANTOR UNDER THIS LEASE SHALL CONTINUE IN RESPECT OF THE PART OF THE DEMISED
PREMISES NOT SO SURRENDERED AFTER MAKING ANY NECESSARY APPORTIONMENTS UNDER THE
LAW OF PROPERTY ACT 1925 SECTION 140 AND


 


7.1.4                                                ANY OTHER ACT OR THING BY
WHICH BUT FOR THIS PROVISION THE GUARANTOR WOULD HAVE BEEN RELEASED


 


7.2                                                       TO TAKE LEASE
FOLLOWING DISCLAIMER


 

If at any time during the Term the Tenant (being an individual) shall become
bankrupt or (being a company) shall enter into liquidation and the trustee in
bankruptcy or liquidator shall disclaim this lease or if the Crown shall
disclaim this lease or if this lease shall be forfeited by the Landlord under
the right in that behalf herein contained the Guarantor shall if the Landlord
shall by notice within 90 days after such disclaimer or forfeiture so require
take from the Landlord a lease of the Demised Premises for the residue of the
Contractual Term which would have remained had there been no disclaimer or
forfeiture at the rents then being paid under this lease and subject to the same
covenants and terms as in this lease (except that the Guarantor shall not be
required to procure that any other person is made a party to that lease as
guarantor) such new/lease to take effect from the date of such disclaimer or
forfeiture and in such case the Guarantor shall pay the costs of such new lease
and execute and deliver to the Landlord a counterpart of it

 


7.3                                                       TO MAKE PAYMENTS
FOLLOWING DISCLAIMER


 

If this lease shall be disclaimed or forfeited and for any reason the Landlord
does not require the Guarantor to accept a new lease of the Demised Premises in
accordance with clause 7.2 the Guarantor shall pay to the Landlord on demand an
amount equal to the rents for the period commencing with the date of such
disclaimer or forfeiture and ending on whichever is the earlier of the following
dates:

 

7.3.1                the date of the expiration of a period of twelve months
from the date of the forfeiture or disclaimer and

 

7.3.2                the date (if any) upon which the Demised Premises are relet

 

33

--------------------------------------------------------------------------------


 


7.4                                                       TENANT’S COVENANTS


 

The expression “Tenant’s Covenants” used in this clause 7 means the covenants on
the part of the Tenant contained in this lease

 


7.5                                                       AGA


 


7.5.1                                                IN THIS CLAUSE 7 “THE AGA
OBLIGATIONS” MEANS THE COVENANTS ON THE PART OF THE CURRENT TENANT (AS DEFINED
IN CLAUSE 3.30 OF THIS LEASE) AND CONDITIONS (IF ANY) CONTAINED IN ANY
AUTHORISED GUARANTEE AGREEMENT (AS DEFINED IN THE 1995 ACT) (THE “AUTHORISED
GUARANTEE AGREEMENT”) WHICH THE TENANT (HERE MEANING ONLY THE PERSON WHO WILL BE
THE TENANT UPON THE EXECUTION OF THIS LEASE) MAY BE REQUIRED TO ENTER INTO
PURSUANT TO CLAUSE 3.30.7 OF THIS LEASE


 


7.5.2                                                THE GUARANTOR HEREBY
COVENANTS WITH THE LANDLORD WITH EFFECT FROM THE ENTERING INTO OF SUCH
AUTHORISED GUARANTEE AGREEMENT IN THE TERMS OF CLAUSES 7.1 TO 7.3 INCLUSIVE BUT
WITH THE SUBSTITUTION OF “THE AGA OBLIGATIONS” FOR “THE TENANT’S COVENANTS”
THROUGHOUT


 


7.5.3                                                THE PARTIES HEREBY RECORD
THEIR UNDERSTANDING THAT THE AGA OBLIGATIONS DO NOT CONSTITUTE TENANT COVENANTS
FOR THE PURPOSES OF THE 1995 ACT BECAUSE THEY FALL TO BE PERFORMED BY A PERSON
WHO BY REASON OF ASSIGNMENT HAS CEASED TO BE THE PERSON FOR THE TIME BEING
ENTITLED TO THE TERM OF THIS LEASE


 


8.                                                              DETERMINATION


 

If the Tenant wishes to determine this lease on the fifth anniversary of the
commencement of the Term (“the Determination Date”) and shall give not less than
six months’ prior written notice to the Landlord to that effect and shall at the
time of the service of that notice pay the sum of Forty thousand and seventy
five pounds (£40,075) and up to and including the Determination Date pay the
principal yearly rent reserved by this lease and at the Determination Date
deliver up the Demised Premises to the Landlord free from sub-tenancies and/or
any other occupiers then upon the expiration of such notice this lease shall
absolutely cease and determine but without prejudice to the rights of any party
hereunder in respect of any antecedent claim or breach of covenant

 


9.                                                              LANDLORD AND
TENANT ACT 1954


 


9.1                                                         THE LANDLORD AND THE
TENANT HAVE AGREED THAT THE PROVISIONS OF SECTIONS 24 TO 28 (INCLUSIVE) OF THE
LANDLORD AND TENANT ACT 1954 SHALL NOT APPLY TO THE TENANCY CREATED BY THIS
LEASE


 


9.2                                                         THE TENANT HEREBY
CONFIRMS THAT BEFORE THE DATE OF THIS LEASE:


 

9.2.1                the Landlord served on the Tenant a notice dated 22
March 2005 in relation to the tenancy created by this lease (“the Notice”) in a
form complying with the requirements of schedule 1 to the Regulatory Reform
(Business Tenancies) (England and Wales) Order 2003 (“the Order”) and

 

9.2.2                the Tenant or a person duly authorised by the Tenant in
relation to the Notice made a statutory declaration (“the Declaration”) dated 23
March 2005 in a form complying with the requirements of schedule 2 of the Order

 

34

--------------------------------------------------------------------------------


 


9.3                                                         THE TENANT FURTHER
CONFIRMS THAT WHERE THE DECLARATION WAS MADE BY A PERSON OTHER THAN THE TENANT
THE DECLARANT WAS DULY AUTHORISED BY THE TENANT TO MAKE THE DECLARATION ON THE
TENANT’S BEHALF


 


9.4                                                         THE LANDLORD AND THE
TENANT CONFIRM THAT THIS LEASE WAS NOT GRANTED PURSUANT TO ANY AGREEMENT FOR
LEASE


 


10.                                                       CONTRACTS (RIGHTS OF
THIRD PARTIES) ACT 1999


 


10.1                                                   UNLESS THE RIGHT OF
ENFORCEMENT IS EXPRESSLY PROVIDED FOR IN THIS LEASE A PERSON WHO IS NOT A PARTY
TO THIS LEASE MAY NOT BY VIRTUE OF THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT
1999 ENFORCE ANY OF ITS TERMS


 


10.2                                                   EXCEPT TO THE EXTENT THAT
THERE IS EXPRESS PROVISION IN THIS LEASE TO THE CONTRARY THE PARTIES MAY BY
AGREEMENT RESCIND OR VARY THIS LEASE WITHOUT THE CONSENT OF ANY SUCH PERSON


 

IN WITNESS whereof the parties to this lease have caused this document to be
executed as a deed the day and year first before written

 

SCHEDULE 1
Tenant’s rights

 

1.                                                               The free
passage and running of all services whatsoever from and to the Demised Premises
through the Conduits serving the Demised Premises which are now or may at any
time during the Term be in upon over or under or which may pass through the
Building and/or any Adjoining or Neighbouring Premises

 

2.                                                               The right
(subject to the rights reserved in schedule 2) to support for the Demised
Premises from other parts of the Building and the Car Park

 

3.                                                               The right for
the Tenant (in common with the Landlord and all others from time to time having
similar rights and subject to the rights as set out in schedule 2) to use at all
times of the day and night seven days a week such of the Common Parts as may be
reasonably necessary for the use and enjoyment of the Demised Premises for the
purposes permitted by this lease

 

4.                                                               The right for
the Tenant (in common as aforesaid) to pass and re-pass with or without vehicles
at all times during the day and night seven days a week over and along the
Common Accessways for the purpose of obtaining access to and egress from the
Building and Demised Premises

 

5.                                                               The right to
use for the parking of two private motor cars only two car parking spaces which
the Landlord shall from time to time designate in writing for the use of the
Tenant in the Car Park

 

6.                                                               The right to
load and unload vehicles delivering and picking up materials equipment and other
items for use by the Tenant in the said parking space or such other area of the
basement as shall from time to time be reasonably designated by the Landlord for
the purpose subject to the Tenant making good any damage caused in the exercise
of this right or by the delivery or collection of materials equipment and other
items to and from the said parking space or basement from and to the Demised
Premises

 

7.                                                               The right to
connect into the network termination points and communications equipment and
cabling of British Telecom or Mercury Telephone or any other provider of
telecommunications services and which is now within the basement of

 

35

--------------------------------------------------------------------------------


 

the Building or within the Estate so as to provide telephone communications from
and to the Demised Premises through the conduits which may serve the same

 

8.                                                               The right to
use for the disposal of rubbish the area shown coloured purple on the Lease Plan
numbered 3

 

9.                                                               The right (at
the Tenant’s own cost) to have displayed the name of the Tenant and any other
authorised occupier of the Demised Premises on the directory boards (if any)
maintained for that purpose by the Landlord

 

SCHEDULE 2
Exceptions and Reservations to the Landlord

 

1.                                                               The right to
support for the remainder of the Building the Car Park the Estate and/or any
other Adjoining or Neighbouring Premises from the Demised Premises

 

2.                                                               The free and
uninterrupted passage and running of all services whatsoever through the
Conduits which are now or may during the Term be in upon over or under or which
may run through the Demised Premises

 

3.                                                               The full right
and liberty at all times during the Term to enter upon the Demised Premises by
reasonable prior notice in order to carry out any works whatsoever which are
required for the drainage of or for the supply of any services from and to any
part of the Adjoining or Neighbouring Premises causing as little inconvenience
or disturbance as reasonably practicable and making good all damage caused to
the Demised Premises in the exercise of such right

 

4.                                                               Full right and
liberty to enter by reasonable prior notice upon the Demised Premises at any
time during the Term in order to erect scaffolding and/or to build on under or
into any part of the Adjoining or Neighbouring Premises including (without
prejudice to the generality of the foregoing) the Structure of the Building or
to build over the Building making good all damage caused to the Demised Premises
in the exercise of such right

 

5.                                                               The right and
liberty to pull down alter divert stop-up or otherwise deal with any buildings
constructions or areas (whether inside or outside the Building or the Estate)
now or at any time standing upon any adjoining or adjacent land and to make or
allow any excavation in any such land and to undermine underpin and shore up the
Demised Premises in such manner as the owner of such land may think fit with
full rights (after giving except in the case of emergency reasonable previous
written notification) to enter into and upon the Demised Premises at all
reasonable times for the purpose of carrying out any works whatsoever in
connection with any such buildings constructions or areas or underpinning or
shoring up or any of such purposes without obtaining the consent of the Tenant
or anyone deriving title from the Tenant as the case may be PROVIDED ALWAYS that
the person exercising this right shall make good all damage caused to the
Demised Premises in the exercise of such right

 

6.                                                               Full right and
liberty at all reasonable times during the Term by reasonable prior notice to
enter on the Demised Premises to view the state and condition of and to execute
any other works whatsoever upon the Adjoining or Neighbouring Premises or for
any reasonable purpose in connection with the Adjoining or Neighbouring Premises
or management of the Building causing as little inconvenience or disturbance as
reasonably possible and making good all damage caused to the Demised Premises in
the exercise of such right

 

36

--------------------------------------------------------------------------------


 

7.                                                               The right with
the Appointed Surveyor determining the rent in default of agreement between the
parties under any provisions for rent review contained in this lease at any time
to enter at all reasonable times during the Term by reasonable prior notice and
inspect and measure the Demised Premises for all purposes connected with the
implementation of the provisions for rent review

 

8.                                                               Exclusive right
and liberty to use the exterior of the Demised Premises for the purpose of
erecting placing or fixing and working maintaining removing renewing and/or
replacing by day and by night any lamps lamp brackets advertisements signs
notices forms of display or any other fixtures or fittings required by the
Landlord but so that access of light or air to the Demised Premises is not
thereby substantially interfered with and that all damage thereby caused to the
Demised Premises in the exercise of such rights is made good

 

SCHEDULE 3
Description of documents containing matters
subject to which the demise is made

 

The Superior Lease and the entries on the Registers of the registered title of
the freehold of the Estate

 

SCHEDULE 4
Provisions relating to the Service Charge

 

Part 1
The Estate Charge

 

1.                                                               The maintenance
repair and insofar only as the same is necessary for the purposes of repair
renewal decoration cleaning and treatment of all external parts of the Estate

 

2.                                                               The maintenance
repair and insofar only as the same is necessary for the purposes of repair
renewal painting decoration cleaning and treatment of all the Common Accessways

 

3.                                                               The provision
of lighting and floodlighting as appropriate and signage throughout the Estate
from time to time

 

4.                                                               Refuse
collection and pest control

 

5.                                                               The provision
maintenance and operation of all apparatus plant machinery and equipment as the
Landlord may reasonably require for the purposes of security maintenance or
management of the Estate and whether or not provided at the date of this lease

 

6.                                                               The provision
of appropriate security services and personnel (including equipment for the
purposes of surveillance and supervision of users of the Estate)

 

7.                                                               The provision
and maintenance of reasonable numbers of horticultural plants and ornamental
features to all landscaped areas now or at any time in the future provided
within the Estate

 

8.                                                               The maintenance
cleansing and treatment as may be required of the Statue in the Estate

 

9.                                                               Rates water
rates taxes duties charges assessments impositions and outgoings whatsoever
payable in respect of the Estate including but without limitation any charges
for electricity gas water and other services

 

37

--------------------------------------------------------------------------------


 

10.                                                         Insurance of the
Estate or ancillary to the Estate services to the extent that the same is not
provided for elsewhere in this lease

 

11.                                                         The provision of any
other services not expressly mentioned above (whether or not ancillary to the
items referred to above whether or not available or contemplated at the date of
this lease) which the Landlord reasonably considers necessary or desirable for
the benefit of the Estate or in the interests of good estate management and
which shall be reasonably calculated to be for the benefit of two or more
tenants of the Estate or be reasonably necessary for the maintenance upkeep or
cleanliness of the Estate and in keeping with the principles of good estate
management

 

Part 2
The Block Charge

 

1.                                                               The maintenance
repair and insofar only as the same is necessary for the purposes of repair
renewal decoration cleaning and treatment of the Structure and the Common Parts

 

2.                                                               The maintenance
repair and insofar only as the same is necessary for the purposes of repair
renewal decoration cleaning and lighting of the Common Parts including the
carpeting re-carpeting as necessary or otherwise covering of the floors in the
Common Parts

 

3.                                                               The inspection
maintenance repair renewal replacement and insurance from time to time of the
lifts within the Building

 

4.                                                               Refuse
collection and pest control within the Building

 

5.                                                               The provision
maintenance and operation of all apparatus plant machinery and equipment as the
Landlord may reasonably require for the purposes of maintenance or management of
the Building

 

6.                                                               The provision
of security services and personnel and including equipment for the purposes of
surveillance and supervision of the Building

 

7.                                                               The provision
and maintenance of appropriate fire alarms fire prevention fire detection and
fire fighting equipment and apparatus throughout the Building

 

8.                                                               The provision
of air-conditioning ventilation and heating to the Building and including its
Common Parts intended to be air-conditioned ventilated and/or heated including
the supply of all fuel for such purpose and the inspection maintenance repair
replacement and renewal from time to time of all equipment plant and machinery
used in connection with the heating air conditioning and ventilation of the
Building

 

9.                                                               The maintenance
repair renewal decoration cleaning and treatment of window frames window
furniture and sash cords (if any) and all glass in the windows within the
Building

 

10.                                                         The provision of hot
and cold water to each level of the Building

 

11.                                                         The maintenance and
repair of the Conduits

 

12.                                                         Business rates water
rates taxes duties charges assessments impositions and outgoings whatsoever
payable in respect of the Common Parts including but without limitation any
charges for electricity gas water and other services

 

38

--------------------------------------------------------------------------------


 

13.                                                         Caretaking
commissionaire security and maintenance services as the Landlord may provide
from time to time including salaries uniforms and other employee benefits of the
staff employed by the Landlord from time to time in the provision of such
services

 

14.                                                         Insurance of the
Building or ancillary to the Building services to the extent that the same is
not provided for elsewhere in this lease

 

15.                                                         The provision of any
other services not expressly mentioned above (whether or not ancillary to the
items referred to above and whether or not available or contemplated at the date
of this lease) which the Landlord reasonably considers necessary or desirable
for the benefit of the Building or in the interests of good estate management
and which shall be reasonably calculated to be for the benefit of two or more
tenants in the Building or be reasonably necessary for the maintenance upkeep
and cleanliness of the Building and in keeping with the principles of good
estate management

 

Part 3
Car Parking Charge

 

1.                                                               Maintenance
repair and insofar only as the same is necessary for the purposes of repair
renewal decoration cleaning and treatment as appropriate of all parts of the Car
Park

 

2.                                                               Provision of
lighting (including emergency lighting) throughout the Car Park

 

3.                                                               Refuse
collection and pest control within the Car Park

 

4.                                                               The provision
of signage and other means of traffic control throughout the Car Park

 

5.                                                               The provision
of machinery plant and equipment as the Landlord may reasonably require in
connection with the proper management and maintenance of the Car Park

 

6.                                                               Security and
surveillance facilities and equipment (including items to control entry to and
exit from the Car Park) as the Landlord may in its absolute discretion from time
to time install in the Car Park

 

7.                                                               The provision
and maintenance of fire alarms fire prevention fire detection and fire fighting
equipment and apparatus in the Car Park

 

8.                                                               Insurance of
the Car Park or ancillary to services provided in the Car Park (to the extent
that the same is not provided for elsewhere in this lease)

 

9.                                                               Business rates
water rates taxes duties charges assessments impositions and outgoings
whatsoever payable in respect of the Car Park

 

10.                                                         The provision of any
other services not expressly mentioned above (whether or not ancillary to the
items referred to above and whether or not available or contemplated at the date
of this lease) which the Landlord reasonably considers necessary or desirable
for the benefit of the Car Park or in the interests of good estate management
and which shall be reasonably calculated to be for the benefit of two or more
users of the Car Park or be reasonably necessary for the maintenance upkeep or
cleanliness of the Car Park and in keeping with the principles of good estate
management

 

39

--------------------------------------------------------------------------------


 

Part 4
Service Charge

 

1.1                                                         As soon as practical
after the end of each Service Charge Year the Landlord will furnish the Tenant
with a statement (which shall be conclusive and binding except in the case of
manifest error) of the management fee charged by the Landlord and the
expenditure incurred in respect of the Services for the immediately preceding
Service Charge Year (or part)

 

1.2                                                         The Tenant shall pay
to the Landlord within fourteen days after the issue to the Tenant of such
statement any balance shown by such statement to be due from the Tenant as being
in excess of the aggregate amount of the quarterly payments paid by the Tenant
on account of the Service Charge during the immediately preceding Service Charge
Year (or lesser period if appropriate) and if the aggregate amount so paid by
the Tenant on account of the Service Charge during the immediately preceding
Service Charge Year (or lesser period if appropriate) exceeds the Service Charge
for the immediately preceding Service Charge Year the Landlord shall credit the
amount of the excess by way of set off against the next quarterly payment (and
successive quarterly payments if necessary) due from the Tenant on account of
the Service Charge except in the case of an amount owing at the end of the Term
which shall be paid or repaid as the case may be

 

1.3                                                         Pending the
ascertainment of the Service Charge for each Service Charge Year the Tenant
shall pay by equal quarterly payments in advance on the four usual quarter days
in every year such provisional sum by way of Service Charge as the Landlord
shall specify in writing as being the amount of Service Charge reasonably
required to enable the provision of the Services for such Service Charge Year
PROVIDED THAT the Landlord shall have the right to vary the amount of any such
quarterly payments to take account of any material changes in the estimated
costs of providing the Services for such Service Charge Year

 

1.4                                                         Any Service Charge
payment not made within a period of fourteen days of the demand therefor shall
carry Higher Rate Interest on such sum

 

1.5                                                         For the avoidance of
doubt the following expenses and costs incurred in connection with the provision
of the services as set out in parts 1 2 and 3 of this schedule 4 (and the
expression service or services where it occurs in this schedule shall apply to
all or any of such services as the context may admit) shall from part of the
Service Charge apportioned as the case may be between the Estate Charge the
Block Charge and the Car Parking Charge for the purposes of calculation of the
Service Charge and payment of the Service Charge or on account of the Service
Charge by the Tenant:

 

1.5.1                the proper and reasonable costs charges expenses and
disbursements of the Landlord’s Surveyor for or in connection with the
performance of the duties ascribed to him under the provisions of this lease

 

1.5.2                the proper and reasonable fees of any accountant or
surveyor employed to determine the cost of the Services

 

1.5.3                the proper and reasonable fees of any firm of managing
agents or other appointed agents employed or retained for or in connection with
the general overall management and administration and supervision of the Estate
and the Building and Car Park provided that in the event that the Landlord
undertakes such functions in-house or through an associated or subsidiary
company so that there is no firm of managing or appointed agents the Landlord
shall be entitled to charge a management

 

40

--------------------------------------------------------------------------------


 

administration or supervision fee not exceeding 10% of the Service Charge

 

1.5.4                the cost of carrying out any works required to comply with
any statutory requirements

 

1.5.5                all proper and reasonable costs in connection with the
provision of staff the Landlord may deem appropriate for the provision of any of
the Services including but not limited to:

 

1.5.5.1             salaries National Insurance health care pension and other
employee benefits

 

1.5.5.2             uniforms working clothes tools utensils furniture equipment
and other sundries as may be required for the proper performance of the duties
of any such staff

 

1.5.5.3             the provision of administrative or residential accommodation
as may be required from time to time whether within or outside of the Estate for
such staff and including any notional rent for such accommodation

 

1.5.6                all proper costs of leasing or hiring any items of
equipment which may be required from time to time for the better provision of
the Services

 

1.5.7                a reasonable allowance in respect of depreciation of plant
equipment and machinery used for the provision of the Services

 

1.5.8                taking any steps deemed necessary in the interests of good
estate management by the Landlord in enforcing covenants of other tenants within
the Building or making representations against third parties

 

1.5.9                any proper and reasonable costs and expenses (not
specifically referred to above) which may be incurred in providing other
services and in carrying out the Landlord’s obligations under this lease as the
Landlord may in its reasonable discretion but subject to the principles of good
estate management deem desirable or necessary for the benefit of the Estate the
Building and its tenants and occupiers

 

1.5.10              Value Added Tax on any of the services

 

1.5.11              There is to be excluded from the Service Charge any
liability or expense for which the Tenant or other tenants or occupiers of the
Building and of Buildings 2 and 3 Angel Square may individually be exclusively
responsible to the Landlord under the terms of the lease pursuant to which they
are in occupation

 

1.5.12              The percentage payable by the Tenant of the Service Charge
may not be increased or altered by reason only that any part of the Building and
of Blocks 2 and 3 Angel Square may be vacant or be occupied by the Landlord or
that any tenant or occupier of another part of them may default in payment or be
responsible to pay less than the percentage of the Service Charge attributable
to that part

 

41

--------------------------------------------------------------------------------


 

SCHEDULE 5
The Superior Lease

 

Date

 

Document

 

Parties

 

 

 

 

 

31.03.1995

 

Lease

 

Mesongage Limited (1)
BICC Developments Limited (2)
BICC plc (3)

 

as varied by:

 

(a)                   a deed made 25 March 1997 between (1) Helical Properties
Investment Limited (2) BICC Developments Limited and (3) BICC plc

 

(b)                   a Licence to Assign and Deed of Variation made
23 December 1997 between (1) Helical Properties Investment Limited (2) BICC
Developments Limited and (3) BICC plc

 

Executed as a deed by

BALFOUR BEATTY PLC by the

affixing of its common seal in the

presence of:

 

 

 

 

Director

 

 

 

Secretary

 

Signed by DAVID KEITH CHRISTOPHER GIBBON

As attorney (without personal liability) for

EVOLVING SYSTEMS LIMITED (FORMERLY CALLED TERTIO TELECOMS LIMITED)

by the affixing of its common seal

in the presence of:

 

 

/S/ DKC Gibbon as attorney

 

 

 

Witness:

/s/ Shona Kelly

 

 

42

--------------------------------------------------------------------------------